Exhibit 10.1

 

Membership Interest Purchase Agreement



 

This Membership Interest Purchase Agreement (this “Agreement”) is entered into
as of January 5, 2018 (the “Effective Date”), by and between Meridian Waste
Missouri, LLC, a Missouri limited liability company (“Buyer” or “Purchaser”),
Keith A. Wilson, as Trustee of the Keith A. Wilson Living Trust dated January
31, 2008 (“Seller”) and Keith A. Wilson, individually, a resident of the State
of Missouri (“Guarantor”). Buyer, Seller and Wilson are referred to collectively
herein as the “Parties” and each a “Party.”

 

BACKGROUND FACTS

 

Seller owns all legal and beneficial right, title and interest in and to all of
the issued and outstanding membership interests of Wilson Waste Systems, LLC, a
Missouri limited liability company (“Company”).

 

The Company owns a residential, commercial roll-off, and front load solid waste
collection, transportation and disposal business, (the “Business”), together
with all applicable state and local Permits, Governmental Authorizations,
Consents, Approvals, licenses, and any other permits and approvals necessary or
required to own and operate the Business.

 

Buyer desires to purchase and acquire from Seller all of the issued and
outstanding membership interests of the Company, and Seller desires to sell all
of the issued and outstanding membership interests of the Company to Buyer, all
in accordance with the terms and conditions set forth in this Agreement.

 

Guarantor, as primary beneficiary of Seller shall be materially benefitted by
Buyer’s performance of its obligations hereunder and has agreed to be bound by
certain provisions of this Agreement.

 

RECITAL OF CONSIDERATION

 

Now, therefore, in consideration of the premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which is hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:

 

Section 1
DEFINITIONS AND USAGE

 

1.1 Definitions. For purposes of this Agreement, except as otherwise expressly
provided herein or unless the context otherwise requires, initially capitalized
terms used in this Agreement have the meanings set forth in Schedule 1.1.

 

1.2 Interpretation and Usage. In this Agreement, unless a clear contrary
intention appears: (a) the singular number includes the plural number and vice
versa; (b) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are not prohibited by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually; (c) reference to any gender
includes the other gender and the neuter, as applicable; (d) reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof; (e) reference to any Legal Requirement means such Legal
Requirement as amended, modified, codified, replaced or reenacted, in whole or
in part, and in effect from time to time, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
Legal Requirement means that provision of such Legal Requirement from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision; (f)
“hereunder,” “hereof,” “hereto,” and words of similar import will be deemed
references to this Agreement as a whole and not to any particular Section or
other provision hereof or any Exhibit or Schedule attached hereto; (g)
“including” (and with correlative meaning “include” and “includes”) means
including, without limiting the generality of any description preceding such
term, and will be deemed to be followed by the words “without limitation”; (h)
Section headings are provided for convenience of reference only and will not
affect the construction or interpretation of any provision hereof; (i) any
references to “Section”, “Schedule” or “Exhibit” followed by a number or letter
or combination of the two refers to the corresponding Section, Schedule or
Exhibit of or to this Agreement; (j) with respect to the determination of any
period of time, “from” means “from and including” and “to” means “to but
excluding”; and (k) references to documents, instruments or agreements will be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto.

 

 

 

 

1.3 Legal Representation of the Parties. This Agreement was negotiated by the
Parties with the benefit of legal representation, and any rule of construction
or interpretation otherwise requiring this Agreement to be construed or
interpreted against any Party will not apply to any construction or
interpretation hereof.

 

1.4 Incorporation by Reference. The Parties agree that the Background Facts set
forth above are true and correct and are hereby incorporated herein by this
reference.

 

Section 2
PURCHASE OF THE MEMBERSHIP INTERESTS FROM THE SELLER

 

2.1 Purchase and Sale of Membership Interests. On and subject to the terms and
conditions of this Agreement, Buyer agrees to purchase from Seller, and Seller
agrees to sell to Buyer, all of the membership interests in the Company, free
and clear of all Liens (the “Membership Interests”), for the consideration
specified in Section 2.2.

 

2.2 Consideration. For and in consideration of the sale, assignment, transfer
and conveyance of the Membership Interests by Seller, Buyer agrees to pay to
Seller, as follows (the “Purchase Price”):

 

(i) At the Closing, Three Million Six Hundred Fifty Five and no/100 Dollars
($3,655,000.00), less applicable deductions, shall be delivered by Buyer to
Seller by wire transfer pursuant to the wiring instructions set forth on
Schedule 2.2(i) (“Wiring Instructions”);

 

(ii) The Purchase Price shall be allocated in accordance with Schedule 2.2(ii)
After the Closing, the Parties shall make consistent use of the allocation, fair
market value and useful lives specified in Schedule 2.2(ii) for all Tax purposes
and in all filings, declarations and reports with the IRS in respect thereof,
including the reports required to be filed under Section 1060 of the Code. In
any proceeding related to the determination of any Tax, neither Buyer nor Seller
shall contend or represent that such allocation is not a correct allocation.

 

2.3 Closing Date. Unless Buyer and Seller otherwise agree, the purchase and sale
of the Membership Interests will take place on December 27, 2017, by facsimile
transmission or by electronic mail in PDF format of all required documents (with
the original executed documents to be delivered by overnight courier) to the
offices of Richard J. Dreger, located at 11660 Alpharetta Highway, Building 700,
Suite 730, Roswell, Georgia 30076. Upon facsimile or other electronic exchange
of the executed Closing documents, and written confirmation that originals will
be delivered to the receiving party the next business day along with
authorization to release same from escrow, Buyer will initiate the wire transfer
of the Purchase Price (such date to be referred to as the “Closing Date” or
“Closing”). At Closing, all of Seller’s right, title and interest in and to the
Membership Interests and in any such right, title or interest that Seller may
have or had with respect to the Business will be transferred and conveyed to
Buyer free and clear of all Liens.

 



 -2- 

 

 

2.4 Payment of Current Seller Liabilities; Retained Liabilities.

 

(a) Schedule 2.4 (to be updated immediately prior to Closing) lists (i) the
amount of the aggregate Indebtedness of the Company outstanding on the Closing
Date all of which is to be paid at the Closing together with all prepayment
penalties and costs incurred or to be incurred in connection with the repayment
of any such Indebtedness; (ii) the aggregate amount of all undischarged
judgments against the Company; (iii) the aggregate amount of all obligations
secured by Tax liens against the Company, (iv) the total of the aggregate
mortgage debt secured by, and the judgment liens encumbering, and the federal
Tax liens filed against, any of the Assets, including the Properties, (v) the
amount of any and all Liabilities or obligations of the Company pursuant to any
employment Contract, severance agreement or Contract, any bonus program or plan,
all Employee Benefit Plans and all other employee benefit plans and other
employee benefits, and any Liability relating to payroll, vacation, sick leave,
workers' compensation, unemployment benefits, pension benefits, employee stock
option or profit-sharing plans, health care plans or benefits or any other
employee plans or benefits of any kind for the current or former employees of
the Company; (vi) any Liability arising out of or relating to services performed
by the Company in connection with the Business before the Closing Date; (vii)
any Liability under any Company Contract that arises after the Closing Date out
of or relating to any Breach or other action that occurred before the Closing
Date; (viii) any Liability under any Excluded Contract; (ix) any Liability for
Taxes including (A) any Taxes relating to or arising as a result of the
operation of the Business prior to the Closing Date, (B) any Taxes that will
arise as a result of the sale of the Membership Interests pursuant to this
Agreement, excepting Seller’s federal or state tax liabilities arising from the
sale of the Membership Interests, and (C) any deferred Taxes of any nature; (x)
any Environmental, Health and Safety Liability arising out of or relating to the
operation of the Business and the operation and occupation of the Properties or
the leasing, ownership or operation of any Asset; (xi) (A) any Liability under
any employment, severance, retention or termination agreement with any employee
of the Company, (B) any Liability arising out of or relating to any employee
grievance whether or not the affected employees are hired by Buyer; and (C) any
Liability to indemnify, reimburse or advance amounts to any officer, director,
member, manager, employee or agent of the Company; (xii) any Liability arising
out of any Proceeding or Current Litigation with respect to the Company, the
Business or the Assets, (xiii) any Liability arising out of or resulting from
either Seller’s or the Company’s compliance or noncompliance with any Legal
Requirement or Order of any Governmental Body; (xiv) any Liability of Seller
under this Agreement or any other document executed in connection with the
Contemplated Transactions; (xv) any Liability of Seller or the Company based
upon Seller's acts or omissions, or the Company’s acts or omissions occurring
after the Closing Date; (subsections (i)-(xvi), collectively “Current Seller
Liabilities” and each a “Current Seller Liability”). Schedule 2.4, when
delivered and updated at Closing by the Parties, will include wire transfer
instructions for creditors holding Indebtedness, any Current Seller Liabilities,
and any other Seller Liabilities, and attached to Schedule 2.4 will be pay-off
letters or instructions from such creditors in the form acceptable to Buyer,
provided, however, that ordinary trade debt and liabilities for debts incurred
prior to Closing but not received by the Company as of Closing (“Post Closing
Ordinary Trade Debt”) will be paid by Seller by check immediately following
Closing, but in no event later than ten (10) days after the Company shall have
received same.

 

(b) Prior to or at the Closing (with the exception of Ordinary Trade Debt),
Seller will pay all Current Seller Liabilities not previously discharged by
Seller by deduction from the Purchase Price closing payment described in Section
2.2(a) above and pursuant to pay-off letters or instructions from such creditors
in the form acceptable to Buyer. Following the Closing, Seller will promptly
obtain a release and discharge of all Indebtedness and all Current Seller
Liabilities and will file all applicable lien discharges and releases from such
creditors and deliver copies of such filings to Buyer. In addition, at Closing,
Seller shall also pay by deduction from the Purchase Price the (i) closing
payment described in Section 2.4(a) above, (ii) all Indebtedness and Liabilities
of every kind or nature of the Company or the Seller, including Current
Litigation Matters; (iii) all Liabilities, costs, fees and expenses associated
with, resulting from or associated with any Proceeding or other litigation
matter of the Company or the Seller; and (iv) all Indebtedness and Liabilities
of every kind or nature of the Company or the Seller not disclosed on Schedule
2.4; (collectively, subsections (i) – (iv) and the Current Seller Liabilities,
the “Retained Liabilities”). All such Retained Liabilities shall remain the
exclusive responsibility of Seller and will be assigned to, retained, paid,
performed and discharged exclusively by Seller and will not be retained by the
Company nor assumed or acquired by, or conveyed or transferred to, Buyer or any
Related Person of Buyer. Seller shall at all times indemnify, defend and hold
Buyer and any Related Person of Buyer and the Company harmless from and against
any claim or liability arising from the Retained Liabilities and Current Seller
Liabilities.

 



 -3- 

 

 

2.5 Closing Obligations.

 

(a) Deliveries by Seller. At the Closing, Seller will deliver to Buyer: (i) the
various certificates, instruments, and documents referred to in Section 6.1; and
(ii) certificates representing all of the issued and outstanding Membership
Interests of the Company, endorsed in blank or accompanied by duly executed
assignment documents in form and substance approved by Buyer.

 

(b) Deliveries by Buyer. At the Closing, Buyer will deliver to Seller: (i) the
various certificates, instruments, and documents referred to in Section 6.2; and
(ii) the applicable consideration specified in Section 2.2.

 

2.6 Retained Assets. Specifically excluded from the transaction contemplated by
this Agreement shall be those items listed on Schedule 2.6 which identifies
certain assets to be distributed from the Company to Seller or Guarantor at
Closing.

 

2.7 Closing Costs; Expenses.

 

(a) Seller agrees to pay all documentary stamp tax or other transfer taxes
relating to the transfer of the Membership Interests to Buyer within the State
of Missouri. Seller shall be solely responsible for all State or Federal income
Taxes or similar Taxes imposed on Seller as a result of the Contemplated
Transactions. Seller acknowledges and agrees that neither the Buyer nor the
Company shall have a duty or obligation to pay any Taxes attributable to Seller
as a result of the purchase and sale of the Membership Interests.

 

(b) Each Party shall be solely responsible for any legal or accounting fees,
brokerage or finders’ fees or agents’ commissions or other similar payments
incurred by or agreed to by such Party in connection with the execution and
delivery of this Agreement or the completion of the Contemplated Transactions.

 

Section 3
REPRESENTATIONS AND WARRANTIES CONCERNING
PURCHASE AND SALE OF THE MEMBERSHIP INTERESTS OF THE COMPANY

 

3.1 Representations and Warranties of Seller. In order to induce Buyer to enter
into this Agreement and consummate the Contemplated Transactions, Seller and
Guarantor represent and warrants to Buyer that the following are true as of the
date of this Agreement and will be true as of the date of Closing:

 

(a) Organization of Seller. Seller is duly authorized to conduct business and is
in good standing under the laws of each jurisdiction where such qualification is
required. A true and correct copy of the Keith A. Wilson Living Trust Agreement
dated January 31, 2008, and all amendments thereto (the “Trust Agreement” are
attached hereto as Schedule 3.1(a). The Trust Agreement is in full force and
effect.

 

(b) Authorization of Transaction. Seller has full power and legal capacity to
execute and deliver this Agreement, and all other agreements and written
instruments to which Seller is a party as contemplated hereby, and to perform
their obligations hereunder and thereunder. This Agreement, and such other
agreements and written instruments, constitute the valid and legally binding
obligations of Seller, enforceable in accordance with their terms and
conditions, except as enforcement thereof may be limited by applicable
Insolvency Laws. The execution, delivery, and performance of this Agreement and
all other agreements contemplated hereby have been duly authorized by Seller.
Seller has all right, power and capacity to execute and deliver this Agreement,
and all other agreements, documents and written instruments to be executed by
Seller in connection with the Contemplated Transactions, and to perform its
obligations under this Agreement and all such other agreements, documents and
written instruments.

 

(c) No Conflict with Restrictions; No Default. Neither the execution, delivery,
and performance of this Agreement nor Seller’s performance of and compliance
with the terms and provisions contemplated hereby (i) will conflict with,
violate, or result in a Breach of any of the terms, covenants, conditions, or
provisions of any Legal Requirements in effect on the date hereof applicable to,
or any Order, Consent or Governmental Authorization of any Governmental Body
directed to, or binding on Seller, (ii) will conflict with, violate, result in a
Breach of, or constitute a default under any of the terms, conditions, or
provisions of any agreement or instrument to which, Seller is a party or by
which Seller is or may be bound or to which any of their properties or assets is
subject, (iii) will conflict with, violate, result in a Breach of, constitute a
default under (whether with notice or lapse of time or both), accelerate or
permit the acceleration of the performance required by, give to others any
material interests or rights, or require any Consent under any indenture,
mortgage, lease agreement, or instrument to which either Seller is a party or by
which Seller or Seller’s property or assets is or may be bound, or (iv) will
result in the creation or imposition of any Lien upon any of the Properties or
Assets of the Company, or upon the Membership Interests, or cause Buyer (or any
Related Person thereof) or the Company to become subject to, or to become liable
for the payment of, any Tax.

 



 -4- 

 

 

(d) Consents; Governmental Authorizations. Except as set forth on Schedule
3.1(d), Seller is not required to give any notice to, or obtain any Consent
from, any Person in connection with the execution and delivery of this Agreement
or the consummation of any of the Contemplated Transactions. Any registration,
declaration, or filing with, or Consent, or Governmental Authorization or Order
by any Governmental Body that is required in connection with the valid
execution, delivery, acceptance, and performance by Seller under this Agreement
or the consummation by Seller of any transaction contemplated hereby has been
completed, made, or obtained on or before the Closing Date.

 

(e) Litigation. Except as set forth in Schedule 3.1(e), there are no Proceedings
pending or, to the Knowledge of Seller, threatened against or affecting Seller
or any of their properties, assets, rights, or business in any court or before
or by any Governmental Body that could, if adversely determined (or, in the case
of an investigation, could lead to any Proceeding that could, if adversely
determined), reasonably be expected to materially impair Seller’s ability to
perform their obligations under this Agreement or to have a Material Adverse
Effect on the Company; and Seller has not received any currently effective
notice of any default; and Seller is not in default, under any applicable Order
of any Governmental Body that could reasonably be expected to impair Seller’s
ability to perform its obligations under this Agreement or to have a Material
Adverse Effect on the Company.

 

(f) Brokers’ Fees. Except as set forth on Schedule 3.1(f), Seller has no
Liability or obligation to pay any fees or commissions to any broker, finder, or
agent with respect to the Contemplated Transactions.

 

(g) Membership Interests. As of the Closing Date, Seller holds and will hold of
record and own and will own beneficially all of the issued and outstanding
Membership Interests of the Company as described in Section 4.2, free and clear
of any restrictions on transfer (other than any restrictions under the
Securities Act and state securities laws), Taxes, Liens, options, warrants,
purchase rights, contracts, commitments, equities, claims, and demands. Seller
is not a party to any option, warrant, purchase right, or other Contract or
commitment that could require Seller to sell, transfer, or otherwise dispose of
any Membership Interests or other equity interests of the Company (other than
this Agreement). Seller is not a party to any voting trust, proxy, or other
agreement or understanding with respect to the voting of any Membership
Interests of the Company. At Closing, upon payment of the Purchase Price as
herein provided pursuant to Section 2.2, good and valid title to the Membership
Interests described in Section 4.2 will pass to Buyer, free and clear of all
Liens, restrictions on transfer (other than any restrictions under the
Securities Act and state securities laws), Taxes, options, warrants, purchase
rights, contracts, commitments, equities, claims, and demands.

 

(h) Valid Offering. Assuming the accuracy of the representations and warranties
of Buyer set forth in Section 3.2(g), the offer, sale, and issuance of the
Membership Interests of the Company as contemplated herein will be exempt from
the registration requirements of the Securities Act, and will be exempt from
registration and qualification under the registration or qualification
requirements of all applicable state securities laws. Seller has not taken and
will not take any action that would cause the loss of any such exemption.
Assuming the accuracy of the representations and warranties of Buyer set forth
in Section 3.2(g), the offer, sale, exchange, and issuance of the Membership
Interests of the Company as contemplated herein will comply with all applicable
Legal Requirements.

 



 -5- 

 

 

3.2 Representations and Warranties of Buyer. Buyer represents and warrants to
Seller that the statements contained in this Section 3.2 are correct and
complete:

 

(a) Organization of Buyer. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the State of New York. Buyer is
duly authorized to conduct business and is in good standing under the laws of
each jurisdiction where such qualification is required.

 

(b) Authorization of Transaction. Buyer has full power and authority to execute
and deliver this Agreement, and all other agreements and written instruments to
which Buyer is a party as contemplated hereby, and to perform its obligations
hereunder and thereunder. This Agreement, and such other agreements and written
instruments, constitutes the valid and legally binding obligation of Buyer,
enforceable in accordance with its terms and conditions, except as enforcement
thereof may be limited by applicable Insolvency Laws. The execution, delivery,
and performance of this Agreement and all other agreements contemplated hereby
have been duly authorized by Buyer. Buyer has all right, power and capacity to
execute and deliver this Agreement, and all other agreements, documents and
written instruments to be executed by Buyer in connection with the Contemplated
Transactions, and to perform its obligations under this Agreement and all such
other agreements, documents and written instruments.

 

(c) Notices and Consents. Except as set forth on Schedule 3.2(c), Buyer is not
required to give any notice to, or obtain any Consent from, any Person in
connection with the execution and delivery of this Agreement or the consummation
of any of the Contemplated Transactions.

 

(d) Litigation. There are no Proceedings pending or, to the Knowledge of Buyer,
threatened against or affecting Buyer or any of its properties, assets, rights,
or business in any court or before or by any Governmental Body that could, if
adversely determined (or, in the case of an investigation, could lead to any
Proceeding that could, if adversely determined), reasonably be expected to
materially impair Buyer’s ability to perform its obligations under this
Agreement; and Buyer has not received any currently effective notice of any
default; and Buyer is not in default, under any applicable Order of any
Governmental Body that could reasonably be expected to impair Buyer’s ability to
perform its obligations under this Agreement.

 

(e) Brokers’ Fees. Buyer has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the Contemplated
Transactions.

 

Section 4
REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY

 

Seller and Guarantor represent and warrant to Buyer that the statements
contained in this Section 4 are true, correct and complete as of the Effective
Date and as of the Closing Date, except as set forth in the disclosure schedule
delivered by Seller to Buyer on the date hereof (the “Disclosure Schedule”).
Nothing in the Disclosure Schedule shall be deemed adequate to disclose an
exception to a representation or warranty made herein, however, unless the
Disclosure Schedule identifies the exception with reasonable particularity and
describes the relevant facts in reasonable detail. Without limiting the
generality of the foregoing, the mere listing (or inclusion of a copy) of a
document or other item shall not be deemed adequate to disclose an exception to
a representation or warranty made herein (unless the representation or warranty
has to do with the existence of the document or other item itself). The
Disclosure Schedule will be arranged in paragraphs corresponding to the lettered
and numbered paragraphs contained in this Section 4.

 

4.1 Organization, Qualification, and Power. The Company is a limited liability
company duly organized, validly existing, and in good standing under the laws of
the State of Missouri. The Company is duly authorized to conduct business and is
in good standing under the laws of each jurisdiction where such qualification is
required. The Company has full power and authority and all licenses, Consents,
permits, Approvals, and authorizations necessary to carry on the Business in
which the Company is engaged and to own and use the Property owned and used by
the Company. Schedule 4.1 lists the members, managers, directors and officers of
the Company. Seller has delivered to Buyer correct and complete copies of the
Organizational Documents of the Company (as amended to date). Seller has
delivered to Buyer the minute books (containing the records of any meetings of
the members), the membership unit or interest certificate books, and the
membership units or interests record books of the Company all of which are
correct and complete. The Company is not in default under or in violation of any
provision of its Organizational Documents.

 



 -6- 

 

 

4.2 Capitalization. All of the Membership Interests have been duly authorized,
are validly issued, fully paid, and nonassessable. The Membership Interests are
held of record by the Seller free and clean of any restriction on transfer,
Taxes, Liens, options, warrants, purchase rights, contracts, commitments,
equities, claims and demands (except restrictions under the Securities Act and
state securities laws). Except as set forth on Schedule 4.2, no other Person has
any right, title or interest in or to the Membership Interests or any other
equity interest of the Company. There are no outstanding or authorized options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, or other contracts or commitments that could require any of the Company
to issue, sell, or otherwise cause to become outstanding any of its membership
interests or any other equity interest or other security. There are no
outstanding or authorized appreciation, phantom stock, profit participation, or
similar rights with respect to the Company. There are no voting trusts, proxies,
or other agreements or understandings with respect to the voting of the
Membership Interests or units of the Company. Schedule 4.2 contains and complete
and accurate capitalization of the Company and the respective ownership of the
Membership Interests by the Seller. The Seller is the sole member of the
Company.

 

4.3 No Conflict; Consents.

 

(a) Except as set forth on Schedule 4.3(a), neither the execution and delivery
of this Agreement by Seller, nor the consummation or performance of any of the
Contemplated Transactions will, directly or indirectly (with or without notice
or lapse of time): (i) Breach or otherwise conflict with any provision of the
Organizational Documents of the Company, or contravene any resolution adopted by
the officers, managers, or members of the Company; (ii) Breach or otherwise
conflict with any Legal Requirement or Order to which the Company may be subject
or give any Governmental Body or other Person the right to challenge the
Contemplated Transactions or to exercise any remedy or obtain any relief under
any Legal Requirement or any Order to which the Company may be subject; (iii)
Breach or otherwise conflict with or result in a violation or Breach of any of
the terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is held or being applied for by or on behalf of the Company or that
otherwise relates to the Company or their Assets, Properties or the Business of
the Company; (iv) cause Buyer (or any Related Person thereof) to become subject
to, or to become liable for the payment of, any Tax; (v) Breach or otherwise
conflict with any provision of, or give any Person the right to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or payment under, or to cancel, terminate or modify, any
contract or agreement to which the Company are a party or by which the Company
is bound; or (vi) result in the imposition or creation of any Lien on any of the
Company’s Business, or Assets, including the Properties.

 

(b) Except as set forth on Schedule 4.3(b), the Company is not required to give
any notice to, or obtain any Consent from, any Person in connection with the
execution and delivery of this Agreement or the consummation of any of the
Contemplated Transactions, including any Consent required in order to preserve
and maintain all Governmental Authorizations required for the ownership and
continued operation of the Business of the Company either before or after
Closing and the consummation of the Contemplated Transactions. Any registration,
declaration, or filing with, or Consent, or Governmental Authorization or Order
by, any Governmental Body with respect to the Company that is required in
connection with the consummation of the Contemplated Transactions has been
completed, made, or obtained on or before the Closing Date.

 

4.4 Brokers’ Fees. The Company has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the Contemplated
Transactions.

 

4.5 Books and Records. The books of and records of the Company as well as all
books of account, financial statements and other financial records of the
Company, all of which have been made available to Buyer, are complete and
correct and represent actual, bona fide transactions and have been maintained in
accordance with sound business practices and the Income Tax Basis of Accounting.

 



 -7- 

 

 

4.6 Title to Assets. The Company has good and marketable title to all of the
Assets, free and clear of all Liens. Other than a leased 2018 Freightliner
truck, and a month-to-month verbal lease for offsite storage the Assets are not
leased and no Seller has otherwise granted to any Person the right to use,
operate or own the Assets or any portion thereof. There are no outstanding
options, rights of first offer or rights of first refusal to purchase any of
Assets, or any portion thereof, or interest therein. The Assets of the Company
constitute all the Assets, tangible and intangible, of any nature whatsoever,
necessary to operate the Business in the manner presently operated by the
Company and include all of the operating assets of the Company.

 

4.7 Description of Assets. The assets of the Company constitute only (a) the
Company Contracts, (b) the Permits, Approvals, Consents, Governmental
Authorizations, licenses and other permits and approvals obtained to date by the
Seller or that will be obtained by Seller prior to Closing to conduct the
Business, including all right, title and interest thereto, as set forth on
Schedule 4.7(b), (c) all data, documentation, books and records related to the
Business, or the ownership, operation, construction or development thereof, or
used or useful in the permitting, siting, ownership, construction, operation and
development of Business; (d) all Intangible Personal Property, (e) the Tangible
Personal Property listed on Schedule 4.7(d), and (f) the Intellectual Property
Assets (collectively, the “Assets”). Complete and correct copies of all the
documentation related to the Assets have been provided to Buyer. The Company
owns no other assets.

 

4.8 Condition of Tangible Personal Property. Except as disclosed on Schedule
4.8, (a) each item of Tangible Personal Property (including motor vehicles,
scales, compactors, and bailers and all Tangible Personal Property set forth on
Schedule 4.8) is in good repair and good operating condition, ordinary wear and
tear excepted, is suitable for immediate use in the Ordinary Course of Business,
is free from latent and patent defects and is being operated and maintained in
all material respects in accordance with industry standards and prescribed
operating instructions (if any) necessary to ensure the effectiveness of
equipment warranties and/or service plans, and (b) no item of Tangible Personal
Property is in need of repair or replacement other than as part of routine
maintenance in the Ordinary Course of Business. All Tangible Personal Property
owned or leased by the Company is and will be as of Closing in the possession of
the Company.

 

4.9 Subsidiaries. The Company does not own, and nor has any right to acquire,
directly or indirectly, any outstanding capital stock of, or other equity
interests in, any Person.

 

4.10 No Adverse Change. Other than as set forth on Schedule 4.10, since the
formation of the Company, there has not been any Material Adverse Change in the
Business, operations, prospects, Assets, results of operations or condition
(financial or other) of the Company, and, to the Knowledge of Seller, no event
has occurred or circumstance exists that may result in such a Material Adverse
Change. Neither Seller nor the Company has received any notice or other
communication (written or oral) from any Governmental Body or any other Person
regarding the ability of the Company to own or operate the Business or the
Assets, or the intention of any Governmental Body to challenge or oppose the
Buyer’s ownership or operation of the Business or the Assets. No action has been
taken by the Seller, the Company or any other officer, director, manager, or
member that would have a Material Adverse Effect on the Company or the
Contemplated Transactions or the Business, and the Company has conducted the
Businesse only in the Ordinary Course of Business. Without limiting the
generality of the foregoing, since January 1, 2017:

 

(a) The Company has not sold, leased, transferred, or assigned any of its
Assets, tangible or intangible;

 

(b) except for the Company Contracts and a verbal month-to-month lease for
offsite storage and except as set forth on Schedule 4.10(b), the Company has not
entered into any agreement, Contract, lease, or license (or series of related
agreements, contracts, leases, and licenses) outside the Ordinary Course of
Business;

 



 -8- 

 

 

(c) except as set forth on Schedule 4.10(c), no party (including the Company)
has accelerated, terminated, modified, given rise to a notice of default, or
cancelled any agreement, Contract, lease, Permit, Governmental Authorization, or
license (or series of related agreements, contracts, leases, and licenses) to
which the Company are a party or by which they is bound or which affect the
Company and their Assets and Business;

 

(d) the Company has not granted any Liens upon any of its Assets, tangible or
intangible;

 

(e) except as set forth on Schedule 4.10(e), the Comapny has not made any
capital expenditure (or series of related capital expenditures) outside the
Ordinary Course of Business;

 

(f) the Company has notmade any capital investment in, any loan to, or any
acquisition of the securities or assets of, any other Person (or series of
related capital investments, loans, and acquisitions);

 

(g) except as set forth on Schedule 4.10(g), the Company has not issued any
note, bond, or other debt security or created, incurred, assumed, or guaranteed
any indebtedness for borrowed money or capitalized lease obligation;

 

(h) there has been no acceleration of Accounts Receivable, (ii) delay or
postponement of the payment of accounts payable or other Liabilities, or (iii)
change in any material respect in the Company’s practices in connection with the
payment of accounts payable in respect of purchases from suppliers;

 

(i) the Company has not have cancelled, compromised, waived, or released any
right or claim (or series of related rights and claims) or suffered any
extraordinary loss;

 

(j) the Company has not transferred, assigned, or granted any license or
sublicense of any rights under or with respect to any Intellectual Property
Assets;

 

(k) except as set forth on Schedule 4.10(k), there has been no change made or
authorized in the Organizational Documents of the Company;

 

(l) the Company has not issued, sold, pledged or otherwise disposed of any of
its equity interests, or granted any options, warrants, or other rights to
purchase or obtain (including upon conversion, exchange, or exercise) any of
equity interests or securities;

 

(m) the Company has declared, set aside, or paid any dividend or made any
distribution with respect to its equity interests (whether in cash or in kind)
or redeemed, purchased, or otherwise acquired any of its equity interests;

 

(n) the Company has not experienced any damage, destruction, or loss (whether or
not covered by insurance) to its property and Assets, including any Business;

 

(o) except as set forth on Schedule 4.10(o), the Company has not made any loan
to, or entered into any other transaction with, any of its members, managers,
officers, directors, or employees;

 

(p) the Company has not entered into any employment Contract, severance or other
benefit agreement, consulting agreement or collective bargaining agreement,
written or oral, or modified the terms of any existing such Contract or
agreement;

 

(q) the Company has not granted any increase in the base compensation of any of
its officers, directors, members, managers or employees outside the Ordinary
Course of Business;

 

(r) the Company has not adopted, amended, modified, or terminated any bonus,
profit sharing, incentive, severance, or other plan, contract, or commitment for
the benefit of any of its members, managers, officers, directors and employees
(or taken any such action with respect to any other Employee Benefit Plan);

 



 -9- 

 

 

(s) the Company has not made any other change in employment terms for any of its
directors, officers, members, managers and employees outside the Ordinary Course
of Business;

 

(t) the Company has not made or pledged to make any charitable or other capital
contribution;

 

(u) there has not been any other material occurrence, event, incident, action,
failure to act, or transaction outside the Ordinary Course of Business involving
the Company;

 

(v) except as set forth on Schedule 4.10(v), the Company has not discharged, in
whole or in part, a material Liability or Lien outside the Ordinary Course of
Business

 

(w) there has been no indication by any customer or supplier of the Business of
an intention to discontinue or change the terms of its relationship with the
Company or the Business;

 

(x) the Company has not disclosed any Confidential Information;

 

(y) other than a change between 2007 and 2008 from partnership taxation to
taxation as a subchapter S corporation, there has been no change in the
accounting methods, principles or practices for financial accounting with
respect to the Company or for IRS reporting purposes; and,

 

(z) neither the Seller nor the Company has committed to do any of the foregoing.

 

4.11 Undisclosed Liabilities; Financial Statements; Accounts Receivable.

 

(a) Except as specifically disclosed on Schedule 4.11(a), the Company has not
incurred any Liability (and there is no Basis for any present or future action,
suit, proceeding, hearing, investigation, charge, complaint, claim, or demand
against the Company giving rise to any Liability), except for the Current Seller
Liabilities and Retained Liabilities to be paid by Seller at Closing pursuant to
Section 2.4 (none of which results from, arises out of, relates to, is in the
nature of, or was caused by any Breach of contract, Breach of warranty, tort,
infringement, or violation of any Legal Requirement.)

 

(i) Schedule 4.11(b) sets forth the following financial statements
(collectively, the “Financial Statements”): (a) the 1120 S Federal income tax
return for the fiscal year ended December 31, 2016 (the “Most Recent Fiscal Year
End”) for the Company; and (b) unaudited balance sheets and statements of
income, changes in stockholders’ equity, and cash flow (the “Most Recent
Financial Statements”) as of and for the nine (9) months ended September 30,
2017 (the “Most Recent Fiscal Month End”), for the Company. In addition, within
30 days following Closing, Sellers will provide Buyer with the Closing Balance
Sheet in accordance with Section 6.1(j). The Closing Balance Sheet and the
Financial Statements (including the notes thereto) have been prepared in
accordance with the Income Tax Basis of Accounting applied on a consistent basis
throughout the periods covered thereby, present fairly the financial condition
of the Company as of such dates and the results of operations of the Company for
such periods, are correct and complete, and are consistent with the books and
records of the Company (which books and records are correct and complete);
provided, however, that the Most Recent Financial Statements are subject to
normal year-end adjustments (which will not be material individually or in the
aggregate) and lack footnotes and other presentation items.

 

(b) All Accounts Receivable that are reflected in the Financial Statements
and/or in the business records of the Company represent valid obligations
arising from sales actually made or services actually performed by the Company
in the Ordinary Course of Business. There is no contest, defense or right of
set-off currently being claimed or, to the Knowledge of Seller, expected to be
claimed, by any account debtor with respect to any Account Receivable, or any
part thereof. Except to the extent paid prior to the Closing Date, such Accounts
Receivable are or will be current as of the Closing Date

 



 -10- 

 

 

4.12 Permits.

 

(a) Schedule 4.12(a) contains (i) a complete and accurate list of all permits,
licenses, Consents, Governmental Authorizations and Approvals owned by the
Company that are necessary or required to own, construct, operate and develop
the Business, the Assets and the Properties (collectively, the “Permits”).
Schedule 4.12(a) also contains a complete and accurate list of all permits,
Governmental Authorizations, Consents, licenses, and approvals for which the
Company or Seller have made application with respect to the ownership,
operation, construction, and development of the Business and the Properties
where such application is still pending as of the date hereof and at Closing.
The Company has not received any notice (written or oral) from any Governmental
Body of rejection of any such application or any notice (written or oral) that
any such application is being considered for rejection. Each Permit is valid and
in full force and effect. The Permits listed or required to be listed in
Schedule 4.12(a) and 4.7(c) collectively constitute all of the Permits necessary
or required to permit the Company to lawfully conduct and operate each Business
on each Property in accordance with all Legal Requirements. The Company is, and
at all times has been, in full compliance with all of the terms and requirements
of each Permit listed or required to be listed in Schedule 4.12(a) and 4.7(c).

 

(b) Seller has delivered, or has caused to be delivered, to Buyer (or its
Representatives) copies of (i) all Permits and Approvals and applications
therefor referred to above in this Section 4.12 and in Section 4.7, and (ii) all
other correspondence between Seller or the Company (or their Representatives)
and the applicable Governmental Bodies in connection with such Permits and
applications therefor.

 

(c) No event has occurred or circumstance exists that may (with or without
notice or lapse of time) (A) constitute or result directly or indirectly in a
violation of or a failure to comply with any term or requirement of any Permit
listed or required to be listed in Schedule 4.12(a) and 4.7(c) or (B) result
directly or indirectly in the revocation, withdrawal, suspension, cancellation
or termination of, or any modification to, any Permit or Approval.

 

(d) Neither Seller nor the Company has received any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding (A) any actual, alleged, possible or potential violation of or
failure to comply with any term or requirement of any Permit or (B) any actual,
proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination of or modification to any Permit; and

 

(e) All applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in Schedule 4.12(a)
and 4.7(c) have been duly filed on a timely basis with the appropriate
Governmental Bodies, and all other filings required to have been made with
respect to such Permits have been duly made on a timely basis with the
appropriate Governmental Bodies.

 

4.13 Governmental Authorizations.

 

(a) Schedule 4.13(a) contains a complete and accurate list of each Governmental
Authorization (including document title or name, issuing authority and
identifying number) held by the Company or the Seller that relates in any way to
the Company, the Assets, including the Properties, or the Business. Seller has
delivered to Buyer a true and complete copy of all such Governmental
Authorizations. Each Governmental Authorization listed or required to be listed
on Schedule 4.13(a) is valid and in full force and effect. The Company has at
all times since the formation of the Company been in compliance with all of the
terms and requirements of each Governmental Authorization identified or required
to be identified on Schedule 4.13(a). No event has occurred or circumstance
exists that may (with or without notice or lapse of time) (a) constitute or
result directly or indirectly in a material violation of or a material failure
to comply with any term or requirement of any Governmental Authorization listed
or required to be listed on Schedule 4.13(a), or (b) result directly or
indirectly in the revocation, withdrawal, suspension, cancellation or
termination of, or any modification to, any Governmental Authorization listed or
required to be listed on Schedule 4.13(a).

 



 -11- 

 

 

(b) Neither the Company nor the Seller has received at any time since the
formation of the Company any notice or other communication (whether oral or
written) from any Governmental Body or any other Person regarding (i) any
actual, alleged, possible or potential violation of or failure to comply with
any term or requirement of any Governmental Authorization relating to any
Company, any Business or the Assets, including any Property, or (ii) any actual,
proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination of or modification to any Governmental Authorization
relating to the Company, the Business or the Assets, including the Properties.
Any registration, declaration, or filing with, or Consent, or other Governmental
Authorization or order by, any Governmental Body that is required in connection
with the valid execution, delivery, acceptance, and performance by Seller and
the Company under this Agreement, or the consummation by Seller of any
Contemplated transaction under this Agreement, has been or will be completed,
made, or obtained on or before the Closing Date.

 

(c) All applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed on Schedule 4.13(a)
have been duly filed on a timely basis with the appropriate Governmental Bodies,
and all other filings required to have been made with respect to such
Governmental Authorizations have been duly made on a timely basis with the
appropriate Governmental Bodies.

 

(d) The Governmental Authorizations listed or required to be listed on Schedule
4.13(a) collectively constitute all of the Governmental Authorizations necessary
to permit the Company to lawfully own, operate, construct and develop each
Business on each Property and to otherwise operate and conduct the Business in
the manner in which the Company is currently conducted. Such Governmental
Authorizations also collectively constitute all of the Governmental
Authorizations necessary to permit the Company to own, occupy, operate, improve,
develop and use the Assets, including the Properties, and the Business in the
manner in which the Company currently owns, occupies, operates, improves,
develops and uses the Assets, including the Properties and operate the Business,
and are valid and in full force and effect

 

4.14 Compliance With Legal Requirements.

 

(a) To the Seller’s Knowledge, except as set forth in Schedule 4.14: (i) the
Company is, and at all times has been, in full compliance with each Legal
Requirement that is or was applicable to it or to the conduct or operation of
the Business or the ownership or use of any of their Assets, including the
Properties; (ii) no event has occurred or circumstance exists that (with or
without notice or lapse of time) (A) may constitute or result in a violation by
any Company of, or a failure on the part of any Company to comply with, any
Legal Requirement or (B) may give rise to any obligation on the part of any
Company to undertake, or to bear all or any portion of the cost of, any Remedial
Action of any nature; and (iii) neither the Seller nor the Company has received
any notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding (A) any actual, alleged,
possible or potential violation of, or failure to comply with, any Legal
Requirement or (B) any actual, alleged, possible or potential obligation on the
part of the Company to undertake, or to bear all or any portion of the cost of,
any Remedial Action of any nature.

 

4.15 Tax Matters.

 

(a) Other than calendar year 2007, from the date of its organization, the
Company has been taxed and treated as a subchapter S corporation under the Code
for federal and/or state income tax purposes.

 

(b) The Company has filed all Tax Returns that it was required to file under
applicable Legal Requirements and regulations. All such Tax Returns were correct
and complete in all respects and have been prepared in substantial compliance
with all applicable laws and regulations. All Taxes due and owing by the Company
(whether or not shown on any Tax Return) have been paid. The Company is not
currently the beneficiary of any extension of time within which to file any Tax
Return. No claim has ever been made by an authority in a jurisdiction where the
Company does not file Tax Returns that it is or may be subject to taxation by
that jurisdiction. There are no Liens for Taxes (other than Taxes not yet due
and payable) upon any of the Assets of the Company. As of the Closing Date, the
Company will have paid all Taxes (other than Taxes not yet due and payable) and
with respect to any Taxes that are not yet due and payable as of the Closing
Date, the Company has adequately reserved for such Taxes, except as described on
Schedule 4.15(a).

 



 -12- 

 

 

(c) The Company has withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, member, or other third party.

 

(d) Neither Seller, nor any member, manager, director or officer (or employee
responsible for Tax matters) of the Company, expects any authority to assess any
additional Taxes for any period for which Tax Returns have been filed. No
foreign, federal, state, or local tax audits or administrative or judicial Tax
proceedings are pending or being conducted with respect to the Company. The
Company has not received from any foreign, federal, state, or local taxing
authority (including jurisdictions where the Company has not filed Tax Returns)
any (i) written notice indicating an intent to open an audit or other review,
(ii) request for information related to Tax matters, or (iii) notice of
deficiency or proposed adjustment for any amount of Tax proposed, asserted, or
assessed by any taxing authority against any Company.

 

(e) Schedule 4.15(e) sets forth all federal, state, local, and foreign income
Tax Returns filed with respect to the Company for taxable periods ended on or
after the formation of the Company, indicates those Tax Returns that have been
audited, and indicates those Tax Returns that currently are the subject of
audit. Seller has delivered to Buyer correct and complete copies of all federal
income Tax Returns, examination reports, and statements of deficiencies assessed
against or agreed to by the Company filed or received since the formation of the
Company.

 

(f) The Company has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.

 

(g) The Company is not a party to any agreement, contract, arrangement or plan
that has resulted or would result, separately or in the aggregate, in the
payment of (i) any “excess parachute payment” within the meaning of Code Section
280G (or any corresponding provision of state, local or foreign Tax law) and
(ii) any amount that will not be fully deductible as a result of Code Section
162(m) (or any corresponding provision of state, local or foreign Tax law). The
Company has not been a United States real property holding corporation within
the meaning of Code Section 897(c)(2) during the applicable period specified in
Code Section 897(c)(1)(A)(ii).

 

(h) The Company is not a party to or bound by any Tax allocation or sharing
agreement. The Company (i) has not been a member of an Affiliated Group filing a
consolidated federal income Tax Return or (ii) has Liability for the Taxes of
any Person under Treasury Regulations Section 1.1502-6 (or any similar provision
of state, local, or foreign law), as a transferee or successor, by contract, or
otherwise.

 

(i) Schedule 4.15(i) sets forth the tax basis of the Company in its depreciable
assets as of December 31, 2016, the most recent practicable date, as well as on
an estimated pro forma basis immediately prior to the Closing (without giving
effect to the consummation of the Contemplated Transactions).

 

(j) Except as set forth on Schedule 4.15(i), the unpaid Taxes of the Company (i)
did not, as of the most recent fiscal month end of the Company, exceed the
reserve for Tax Liability (rather than any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the face of the most recent balance sheet of the Company and (ii) do not
exceed that reserve as adjusted for the passage of time through the Closing Date
in accordance with the past custom and practice of the Company in filing its Tax
Returns. Since the date of the most recent balance sheet of the Company, the
Company has not incurred any liability for Taxes arising from extraordinary
gains or losses, as that term is used in GAAP, outside the Ordinary Course of
Business consistent with past custom and practice.

 

(k) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any: (i) change in
method of accounting for a taxable period ending on or prior to the Closing
Date, (ii) “closing agreement” as described in Code Section 7121 (or any
corresponding or similar provision of state, local or foreign income Tax law)
executed on or prior to the Closing Date, (iii) intercompany transactions or any
excess loss account described in Treasury Regulations under Code Section 1502
(or any corresponding or similar provision of state, local or foreign income Tax
law), (iv) installment sale or open transaction disposition made on or prior to
the Closing Date, or (v) prepaid amount received on or prior to the Closing
Date.

 



 -13- 

 

 

4.16 Intentionally Deleted.

 

4.17 Conveyance of Entire Interest In the Company and the Assets. At Closing,
all of Seller’s right, title and interest in and to the Membership Interests and
in such right, title or interest that Seller may have or had with respect to the
Business and the Assets, will be transferred and conveyed to Buyer free and
clear of all Liens.

 

4.18 Contracts.

 

(a) The only Contracts to which any Company is a party are described in Schedule
4.18(a) (“Company Contracts”), and correct and complete copies of all such
Contracts have been provided to Buyer.

 

(b) The Seller does not have and may not acquire any rights under any Company
Contract, and Seller does not have and will not become subject to any obligation
or Liability under any Company Contract, that relates to the Business of the
Company.

 

(c) Except as set forth on Schedule 4.18(c), the Company Contracts are legal,
valid, binding, enforceable, and in full force and effect (except as enforcement
thereof may be limited by applicable Insolvency Laws), and will continue to be
legal, valid, binding, enforceable, and in full force and effect on identical
terms following the consummation of the Contemplated Transactions; (ii) none of
the Company Contracts will upon completion or performance thereof have a
Material Adverse Effect on the Business, Assets or condition of the Company or
the ownership, operation, construction and development of the Business by the
Company; (iii) the Company is, and at all times has been, in compliance with all
applicable terms and requirements of the Company Contracts; (iv) no event has
occurred or circumstance exists that (with or without notice or lapse of time)
may contravene, conflict with or result in a Breach of, or give the Company or
other Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or payment under, or to cancel,
terminate or modify, the Company Contracts; (v) no party to the Company
Contracts has threatened to terminate its business relationship with the Company
for any reason; (vi) Neither Seller or any Company has given to or received from
any other Person any notice or other communication (whether oral or written)
regarding the actual, alleged, possible or potential Breach of any Company
Contract; and (vii) no event has occurred or circumstance exists under or by
virtue of any Company Contract that (with or without notice or lapse of time)
would cause the creation of any Lien affecting any of the Assets. Following
Closing, Buyer shall be responsible for the performance of the Company
Contracts.

 

(d) There are no renegotiations of, attempts to renegotiate or outstanding
rights to renegotiate any material amounts paid or payable to the Company under
the Company Contracts with any Person having the contractual or statutory right
to demand or require such renegotiation and no such Person has made written
demand for such renegotiation.

 

(e) The Company Contracts relating to the sale or provision of services by the
Company has been entered into in the Ordinary Course of Business of any Company
and has been entered into without the commission of any act alone or in concert
with any other Person, or any consideration having been paid or promised, that
is or would be in violation of any Legal Requirement.

 

(f) Seller has provided to Buyer a complete list of the recurring customers of
the Business, whether or not such recurring customers are bound by a written
contract or agreement with the Company.

 

4.19 Powers of Attorney. There are no outstanding powers of attorney executed on
behalf of the Company.

 



 -14- 

 

 

4.20 Litigation. Except as set forth in Schedule 4.20 (which lists pending or
threatened Proceedings, all of which are referred to as “Current Litigation
Matters”), there is no pending or, to Seller’s Knowledge, threatened Proceeding:
(i) by or against the Company; (ii) that otherwise relates to or may affect the
Business of, or any of the Assets owned or used by, the Company; or (iii) that
challenges, or that may have the effect of preventing, delaying, making illegal
or otherwise interfering with, any of the Contemplated Transactions, the
Business or the Assets, or the ownership, construction, development, or
operation of the Hauling Company Business by the Company. No event has occurred
or circumstance exists that is reasonably likely to give rise to or serve as a
Basis for the commencement of any such Proceeding. Except as set forth in
Schedule 4.20, (i) there is no Order to which the Company, its Business or any
of the Assets is subject or that in any way relates to or could reasonably be
expected to affect the Company, the Business or the Assets, or the ownership,
construction, development, or operation of the Company’s Hauling Company
Business; and (ii) no officer, director, member, manager, agent or employee of
the Company is subject to any Order that prohibits such officer, director
member, manager, agent or employee from engaging in or continuing any conduct,
activity or practice relating to the Business of the Company. Except as set
forth on Schedule 4.20, (i) Seller and the Company are, and at all times have
been, in compliance with all of the terms and requirements of any Order, (ii) no
event has occurred or circumstance exists that is reasonably likely to
constitute or result in (with or without notice or lapse of time) a violation of
or failure to comply with any term or requirement of any such Order, and (iii)
neither Seller nor the Company has received any notice or other communication
(whether written or oral) from any Governmental Body or any other Person
regarding any actual, alleged, possible or potential violation of, or failure to
comply with, any term or requirement of any such Order.

 

4.21 Employees. Schedule 4.21 sets forth for all employees of the Company: the
(i) name, (ii) job title, (iii) date of hiring or engagement, (iv) date of
commencement of employment or engagement, (v) current compensation paid or
payable and any change in compensation since the formation of the Company, (vi)
sick and vacation leave that is accrued but unused, (vii) service credited for
purposes of vesting and eligibility to participate under any Employee Benefit
Plan, or any other employee benefit plan and No retired employees of the
Company, or their dependents, are receiving benefits or are scheduled to receive
benefits in the future from the Company. No officer, director, agent, member,
manager, employee, consultant, or independent contractor of the Company is bound
by any Contract that purports to limit the ability of such officer, director,
member, manager, agent, employee, consultant, or independent contractor (a) to
engage in or continue or perform any conduct, activity, duties or practice
relating to the Business of the Company or (b) to assign to the Company or to
any other Person any rights to any invention, improvement, or discovery. No
former or current officer, director, member, manager, agent, employee,
consultant, or independent contractor of the Company is a party to, or is
otherwise bound by, any Contract that in any way adversely affected, affects, or
will affect the ability of the Company to conduct the Business as heretofore
carried on by the Company. All salaries, wages and other compensation and
benefits payable to each officer, director, agent, member, manager, employee,
consultant, or independent contractor of the Company has been accrued and paid
by the Company when due for all periods through the Closing Date, will have been
paid by the Company when due for all periods through the Closing Date. The
employment of each employee who is employed by the Company can be terminated by
the Company upon not more than fourteen (14) days’ notice without severance,
penalty or premium, other than payment of accrued salaries, wages and vacation
benefits. The Company do not own or maintain any Employee Benefit Plan pursuant
to which any employee or former employee is entitled to benefits that the
Company maintains, to which any Company contributes or has any obligation to
contribute, or with respect to which any Company has any Liability or potential
Liability. Neither Seller nor any Company has violated the Worker Adjustment and
Retraining Notification Act (the “WARN Act”) or any similar state or local Legal
Requirement.

 

4.22 Labor Disputes; Compliance.

 

(a) The Company has complied in all respects at all times with all Legal
Requirements, including all Occupational Safety and Health Laws, relating to
employment practices, terms and conditions of employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits, payment of
social security and similar Taxes, collective bargaining and other requirements
under applicable Legal Requirements. The Company is not liable for the payment
of any Taxes, including any social security and similar Taxes, fines, penalties,
interest, back wages, front pay, liquidated or compensatory damages, exemplary
damages or other amounts, however designated, for failure to comply with any of
the foregoing Legal Requirements.

 



 -15- 

 

 

(b) The Company has not been, and is not now, a party to any collective
bargaining agreement or other labor Contract. There has not been, there is not
presently pending or existing, and to Seller’s Knowledge, there is not
threatened, any strike, slowdown, picketing, work stoppage or employee grievance
process involving the Company. No event has occurred or circumstance exists that
could provide the Basis for any work stoppage or other labor dispute. There has
not been, there is not presently pending or existing, and, to the Knowledge of
Seller, there is not overtly threatened any Proceeding, charge, grievance
proceeding or other claim against or affecting the Company (or any director,
officer, manager, member or employee thereof) relating to the actual or alleged
violation of any Legal Requirement pertaining to labor relations or employment
matters, including any charge or complaint filed by an employee or union with
the National Labor Relations Board, the Equal Employment Opportunity Commission
or any comparable Governmental Body, and there is no organizational activity or
other labor dispute against or affecting the Company or the Business. There is
no organizational activity or other labor dispute against or affecting the
Business or the Company and no application or petition for an election of or for
certification of a collective bargaining agent is pending. No grievance or
arbitration Proceeding exists that might have a Material Adverse Effect upon the
Company or the conduct of the Business. Neither the Company nor the Seller has
been served notice of, and Seller and the Company do not otherwise have
Knowledge of, any grievance or arbitration Proceeding by any employee of the
Company that might have an adverse effect upon the Company, the Assets or the
conduct of the Business. There has been no charge of discrimination filed
against or, to Seller’s Knowledge, threatened against the Company with the Equal
Employment Opportunity Commission or similar Governmental Body. There is no
lockout by the Company of any employees of the Company, and no such action is
contemplated by Seller or the Company.

 

4.23 Employee Benefits. The Company does not own or maintain any Employee
Benefit Plan pursuant to which any employee or former employee is entitled to
benefits that the Company maintains, to which the Company contributes, or has
any obligation to contribute, or with respect to which the Company has any
Liability or potential Liability. The Company maintains, a health and dental
plan for its employees and has provided Seller with details regarding employee
participation and contribution to such plans.

 

4.24 Guaranties. Except as set forth on Schedule 4.24, the Company is not a
guarantor and is not otherwise liable for any Liability or obligation (including
Indebtedness) of any other Person.

 

4.25 Environmental Matters.

 

(a) Other than petroleum products and other supplies commonly used to operate
and maintain motor vehicles and except as disclosed on Schedule 4.25, (i) the
Company has not treated, stored, disposed of, arranged for or permitted the
disposal of, transported, handled, manufactured, distributed, or released any
substance, including without limitation any Hazardous Material, or owned or
operated any property or facility (and no such property or facility is
contaminated by any such substance) so as to give rise to any current or future
Liabilities, including any Liability for fines, penalties, response costs,
corrective action costs, personal injury, property damage, natural resources
damages or attorney’s fees, pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”), the
Solid Waste Disposal Act, as amended (“SWDA”) or any other Environmental Laws;
(ii) the Properties do not now contain nor have the Properties contained any
underground storage tanks or Hazardous Material; (iii) neither this Agreement
nor the consummation of the Contemplated Transactions will result in any
obligations for site investigation or cleanup, or notification to or consent of
government agencies or third parties, pursuant to any of the so-called
“transaction-triggered” or “responsible property transfer” Environmental Laws;
and (iv) the Company has not assumed, has the Company otherwise become subject
to, any Liability, including without limitation any obligation for corrective or
Remedial Action, of any other Person relating to Environmental Laws.

 

(b) Except as disclosed on Schedule 4.25, (i) the Company has complied in all
respects, and are presently in compliance in all respects, with all applicable
Environmental Laws pertaining to the ownership and operation of the Assets, the
Properties and the Business, (ii) neither Seller nor the Company has received
any communication alleging that they are not in compliance with any
Environmental Law, (iii) neither Seller nor the Company has taken any action
that could reasonably result in any Liability (other than minor Liabilities of
nominal or no financial or other consequence) relating to (1) the environmental
conditions on, under, or about the Properties or any real property that is
presently owned, leased or otherwise used by any Company, or upon which the
Company locates its Tangible Personal Property; or (2) the present use,
management, handling, transport, treatment, generation, storage, disposal or
release of any Hazardous Material. There are no pending or threatened
Proceedings of any nature resulting from any Environmental, Health and Safety
Liabilities or arising under or pursuant to any Environmental Law with respect
to or affecting the Company, the Business, the Properties or any of the Assets
of the Company.. No unacceptable material has deposited or buried on or under
the Properties in violation of any Permit, Governmental Authorization or Legal
Requirement; no toxic wastes or Hazardous Materials have been deposited,
disposed of, stored, generated or released on or from the Properties.

 



 -16- 

 

 

4.26 Certain Business Relationships with the Company. Except as disclosed on
Schedule 4.26, neither Seller, nor their Related Persons, nor the officers,
directors, managers, members and employees of the Company have been involved in
any business arrangement or relationship with the Company within the past twelve
(12) months, and neither Seller, nor their Related Persons, nor the officers,
directors, employees, members, managers, directors and officers of the Company
owns any asset, tangible or intangible, which is used in the Business of the
Company. Neither the Company nor its Related Persons, their respective officers,
employees, members, managers, directors and officers of the Company nor any
Seller nor any Related Person of any of them owns, or has owned, of record or as
a beneficial owner, an equity interest or any other financial or profit interest
in any Person that has (a) had business dealings or a material financial
interest in any transaction with the Company other than business dealings or
transactions disclosed in Schedule 4.26, each of which has been conducted in the
Ordinary Course of Business with the Company at substantially prevailing market
prices and on substantially prevailing market terms or (b) engaged in
competition with the Company with respect to any line of the products or
services of the Company in any market presently served by the Company. Except as
set forth in Schedule 4.26, neither the Company nor its Related Persons, their
respective officers, employees, members, managers, directors and officers of the
Company, nor the Seller nor any Related Person of any of them is a party to any
Contract with, or has any claim or right against, the Company.

 

4.27 Intellectual Property. Schedule 4.27 contains a complete and accurate list
and summary of all Intellectual Property owned or possessed by the Company, or
which the Company has the right to use pursuant to a valid and enforceable,
written license, sublicense, agreement, or permission (collectively and together
with the Intangible Personal Property, the “Intellectual Property Assets”). Such
Intellectual Property Assets constitute all of the Intellectual Property
necessary for the operation of the Business of the Company as presently
conducted. The Intellectual Property Assets do not infringe on the intellectual
property rights of any Person. The Company is the owner or licensee of all
right, title and interest in and to each of the Intellectual Property Assets,
free and clear of all Liens. The Company has the right to use all of the
Intellectual Property Assets without payment to any third party. The Company
owns or has the right to use pursuant to ownership, license, sublicense,
agreement, permission or free and unrestricted availability to general public
all of the Intellectual Property Assets used by the Company. The Company has not
interfered with, infringed upon, misappropriated, or otherwise come into
conflict with any Intellectual Property rights of third parties, and neither
Seller, nor the Company, or their respective members, managers, directors and
officers and employees has ever received any charge, complaint, claim, demand,
or notice alleging any such interference, infringement, misappropriation, or
violation (including any claim that the Company must license or refrain from
using any intellectual property rights of any third party). To the Knowledge of
Seller, no third party has interfered with, infringed upon, misappropriated, or
otherwise come into conflict with any proprietary intellectual property rights
of the Company.

 



 -17- 

 

 

4.28 Insurance. Schedule 4.28 sets forth the following information with respect
to each insurance policy (including policies providing property, casualty,
liability, and workers’ compensation coverage and bond and surety arrangements)
to which the Company have been a party, a named insured, or otherwise the
beneficiary of coverage at any time within the past five (5) years (“Insurance
Policies” and “Insurance Policies”): (a) the name, address, and telephone number
of the agent; (b) the name of the insurer, the name of the policyholder, and the
name of each covered insured; (c) the policy number and the period of coverage;
(d) the scope (including an indication of whether the coverage was on a claims
made, occurrence, or other basis) and amount (including a description of how
deductibles and ceilings are calculated and operate) of coverage; and (e) a
description of any retroactive premium adjustments or other loss-sharing
arrangements. Such Insurance Policies constitute all insurance policies
necessary or required to own and operate the Assets, , the Business and the
Company, and constitute policies of insurance of the type and in the amounts
customarily carried Persons conducting business or assets similar to the
Business and Assets of the Company. True, correct and complete copies of the
Insurance Policies have been furnished to Buyer. With respect to each such
Insurance Policy: (i) the Insurance Policy is legal, valid, binding,
enforceable, and in full force and effect; (ii) the Insurance Policy will
continue to be legal, valid, binding, enforceable, and in full force and effect
on identical terms following the consummation of the Contemplated Transactions;
(iii) neither the Company nor any other party to the policy is in Breach or
default (including with respect to the payment of premiums or the giving of
notices), and no event has occurred which, with notice or the lapse of time,
would constitute such a Breach or default, or permit termination, modification,
or acceleration, under the Insurance Policy; and (iv) no party to any Insurance
Policy has repudiated any provision thereof. All premiums due and payable on any
of Insurance Policies or renewals thereof have been paid or will be paid timely
through the Closing Date. Neither Seller nor the Company has received any notice
of cancellation or non-renewal of any Insurance Policy nor, to the Knowledge of
Seller, is the termination of any such policies threatened. Neither Seller nor
the Company has received any notice of cancellation or non-renewal of any
Insurance Policy nor, to the Knowledge of the Seller, is the termination of any
such Insurance Policies threatened. Neither the Seller nor the Company has
received any notice from the insurer denying coverage or reserving rights with
respect to a material claim currently pending under any Insurance Policy or with
respect to any Insurance Policy in general. The Company has not incurred any
material loss, damage, expense or Liability that was or would be covered by any
Insurance Policy for which it has not properly asserted a claim under any
Insurance Policy and which has been paid in an amount equal to the full claim
made or pending. The Company has been covered during the past ten (10) years by
insurance in scope and amount customary and reasonable for the Business in which
it has engaged. Schedule 4.28 describes any self-insurance arrangements
affecting the Company.

 

4.29 Corrupt Practices. Except in compliance with all Legal Requirements,
neither the Seller, the Company, nor any of their Related Persons, or each of
their respective officers, directors, employees or agents, have, directly or
indirectly, ever made, offered or agreed to offer anything of value to (a) any
employees, Representatives or agents of any customers of Seller or the Company
for the purpose of attracting business to Seller or the Company or (b) any
domestic governmental official, political party or candidate for government
office or any of their employees, Representatives or agents.

 

4.30 Disposal Agreements. The Company is not a party to, nor is bound by, any
Contract, undertaking, obligation, responsibility or other agreement which
requires any solid waste (of any class) collected by any Company to be deposited
in any landfill or transferred through any transfer station or other disposal
facility, requires any Company to deposit any such solid waste at the Properties
or mandates the terms and conditions pursuant to which the Company will accept
any such solid waste at the Properties. The Company is not bound by any disposal
contract, put or pay contract or other agreement or undertaking which after
Closing will restrict the Company in any way from depositing, transferring or
delivering any solid waste to the Properties or any other solid waste disposal,
processing or transfer facility selected by the Company.

 

4.31 Solvency. Neither Seller nor the Company is not Insolvent and neither the
Seller nor any Company has committed an act of bankruptcy, proposed a compromise
or arrangement to its creditors generally, had any petition in bankruptcy filed
against it, filed a petition or undertaken any action proceeding to be declared
bankrupt, to liquidate its assets or to be dissolved. The Contemplated
Transactions will not cause the Company to become Insolvent or to be unable to
satisfy and pay its debts and obligations generally as they come due.

 



 -18- 

 

 

4.32 Disclosure.

 

(a) No representation or warranty or other statement made by Seller in this
Agreement, the Schedules, the certificates delivered pursuant to this Agreement
or otherwise in connection with the Contemplated Transactions contains any
untrue statement or omits to state a material fact necessary to make any of
them, in light of the circumstances in which it was made, not misleading.

 

(b) Seller has no Knowledge of any fact that has specific application to the
Company (other than general economic or industry conditions) and that may
materially adversely affect the assets, business, prospects, financial condition
or results of operations of the Company that has not been set forth in this
Agreement or the Schedules.

 

Section 5
COVENANTS

 

5.1 General. The Parties will cooperate reasonably with each other and with
their respective Representatives in connection with any steps required to be
taken as part of their respective obligations under this Agreement, and will (a)
furnish upon reasonable request to each other such further information, (b)
execute and deliver to each other such other documents, and (c) do such other
acts and things, all as any other Party may reasonably request for the purpose
of carrying out the intent of this Agreement and the Contemplated Transactions.
In case at any time after the Closing any further action is necessary or
desirable to carry out the purposes of this Agreement, each of the Parties will
take such further action (including the execution and delivery of such further
instruments and documents) as any other Party reasonably may request, all at the
sole cost and expense of the requesting Party (unless the requesting Party is
entitled to indemnification therefor under Section 7 or unless such cost or
expense is the obligation of the non-requesting Party under this Agreement).
Seller acknowledges and agrees that, from and after the Closing, Buyer will be
entitled to possession of all documents, books, records (including Tax records),
Permits, Governmental Authorizations, certificates of title, agreements, Company
Contracts, Organizational Documents, financial data and all other documents of
any sort relating to the Company (all of the forgoing, the “Company Documents”).

 

5.2 Inspection Period. Any any time prior to Closing (the “Inspection Period”),
Buyer shall have the right to physically inspect the Assets, including the
Properties, and the Company Documents and to conduct its due diligence with
respect to the Assets, including the Properties, the Business and the Company.
Buyer and Buyer’s officers, directors, employees, consultants, agents and
attorneys and other authorized representatives, shall have the right to
reasonable access to the Assets, the Properties and Company Documents and to all
records of Seller and the Company related thereto, including without limitation
title information, property information, surveys, maintenance records,
environmental assessment reports, engineering reports and any other information
of the Company, the Business and the Assets, at reasonable times during the
Inspection Period for the purpose of inspecting the Assets, including the
Properties, and the Business, and conducting all studies, tests, inspections and
measurements of all kinds as deemed necessary by Buyer, reviewing the books and
records of Seller and the Company concerning the Company, the Business and the
Assets, including the Properties, and otherwise conducting its due diligence
review of the Company, the Business, and the Assets, including the Properties.
Seller shall cooperate with and assist Buyer in making such inspections and
reviews and in obtaining copies of any documentation related to the Company, the
Business, and the Assets and Properties, including the review and inspection of
any and all Permits, Approvals, Consents, licenses, Governmental Authorizations
and other permits and approvals necessary or required for the Company to own,
operate, construct and develop the Business and in accordance with such other
applicable local, state and federal Legal Requirements. Seller shall make
available to Buyer such of the foregoing as may be in Seller’s possession, or
the Company’s possession, in order to facilitate Buyer’s due diligence. Seller
shall give Buyer any authorizations which may be required by Buyer in order to
gain access to records or other information pertaining to the Company, the
Assets, including the Properties, and the Business, or the use thereof
maintained by any third party, Governmental Body or organizations. Buyer shall,
prior to the expiration of the Inspection Period, notify Seller of any Company
Contract that Buyer does not wish for any Company to continue to be a party
thereto and be bound thereby (“Excluded Contracts”).

 

5.3 Intentionally Omitted.

 



 -19- 

 

 

5.4 Transition.

 

(a) Seller and its Related Persons will not take any action that is designed or
intended to have the effect of discouraging any lessor, licensor, vendor,
customer, supplier, or other business associate of the Company from maintaining
the same business relationships with the Company after the Closing as it
maintained with the Company or Seller prior to the Closing. The Parties will
cooperate to provide each other with reasonable information systems support to
permit a smooth transfer of business operations between the Parties. In such
regard, Seller will provide Buyer with all information and systems support in
connection with the operation of the Company and the Business. Such assistance
shall include electronic, computer and other system assistance. Seller will
refer all customer inquiries relating to the Business of the Company to Buyer
from and after the Closing.

 

(b) For a period of thrity (30) business days after Closing (the “Transistion
Period”), the Parties will cooperate to provide each other with reasonable
information systems support to permit a smooth transfer of the operations of the
Business. In such regard, during the Transistion Period, Seller and Guarantor
will provide Buyer with reasonable billing and other information systems support
in connection with the operation by Buyer of the Business. Such assistance shall
include electronic, computer and other system assistance. Seller and Guarantor
also agree to advise and assist Buyer with respect to any and all local
community and government programs, Proceedings, introductions, and arrangements
relating to the Business. Seller and Guarntor will cooperate with and assist
Buyer with any submission of any proposals to any Governmental Bodies and to
provide the services necessary to procure all Permits, Approvals, Governmental
Authorizations, Contracts, orders, Consents, licenses, assignments, and
approvals from the State of Missouri for the Company to have the right to own,
operate, construct, and develop the Business in the Buyer’s sole discretion,
including without limitation, assistance with the completion of all applicable
filings, submissions, registrations and all other requirements relating thereto,
and attendance at all meetings, public hearings and any other Proceedings with
applicable Governmental Bodies, or their Representatives, at Buyer’s request.
During the Transistion Period , Seller and Guarantor will agree to devote the
time and attention necessary to the business and affairs of Buyer and the
Company, and shall give Buyer the benefit of Seller and Guarnator’s special
knowledge, skill and business expertise to promote the Buyer’s and the Company’s
business interests in the marketplace. All services to be provided to Buyer, and
the Company, as applicable, and all actions taken by Seller and Guarantor will
be in accordance with all Legal Requirements. The services to be provided by the
Seller and Guarantor to Buyer and the Company pursuant to this Agreement shall
be exclusive to Buyer and the Company, and neither Seller nor Guarantor will
provide, either directly or indirectly, similar services to any other Person.

 

5.5 Confidentiality.

 

(a) Seller hereby acknowledges and agrees that, through its ownership or
operation of the Company, has occupied positions of trust and confidence with
respect to the Company and the Business up to the date hereof and has had access
to, and has become familiar with, the confidential and non-public information of
the Company and the Business any and all other confidential or proprietary
information concerning the affairs or conduct of the Company and the Business
prior to the date hereof, whether prepared by or on behalf of the Seller or the
Company (collectively, the “Confidential Information”).

 

(b) Seller hereby acknowledges and agrees that the protection of the
Confidential Information of the Company is necessary to protect and preserve the
value of the Company and the Business and Assets of the Company, and that
without such protection, Buyer would not have entered into this Agreement and
consummated the Contemplated Transactions. Accordingly, subject to the
provisions of Section 5.5(c), Seller hereby covenants and agrees, for itself,
their Representatives and Related Persons and its and their successors and
permitted assigns, that, without the prior written consent of Buyer (which
consent will be at the Buyer’s absolute discretion to give or withhold), Seller
will not, nor will Seller cause or permit any of its Representatives or Related
Persons to, at any time on or after the Closing Date, directly or indirectly,
disclose to any Person or use for its own account or benefit or for the account
or benefit of any other Person any Confidential Information.

 

(c) The provisions of Section 5.5(b) will not apply to any Confidential
Information (i) that a the Seller can demonstrate with documentary evidence is
generally known to, and available for use by, the public other than as a result
of the Breach of this Agreement or any other agreement pursuant to which any
Person (including Seller or any Representative or Related Person thereof) owes
any duty of confidentiality to the other Party or previously owed any duty of
confidentiality to Buyer; (ii) that is required to be disclosed pursuant to
Legal Requirement or an Order, or (iii) that the Seller can reasonably determine
is necessary to be disclosed to a Representative of Seller in order for Seller
to perform its covenants and obligations, or to enforce its rights against
Buyer, under this Agreement or any related agreement (and then only to the
extent necessary to perform such covenants and obligations or to enforce such
rights). If Seller (including any Representative or Related Person thereof)
becomes compelled by a Legal Requirement or any order to disclose any
Confidential Information, Seller will provide Buyer with prompt written notice
of such requirement so that Buyer may seek a protective order or other remedy in
respect of such compelled disclosure. If such a protective order or other remedy
is not obtained by or is not available to Buyer, then Seller will be responsible
for ensuring that only the minimum portion of such Confidential Information that
is legally required to be disclosed is so disclosed, and Seller will use all
reasonable efforts to obtain assurances that confidential treatment will be
given to such Confidential Information. Seller acknowledge its responsibility to
ensure that its Representatives and agents who are given, or now have, access to
the Confidential Information will comply with the terms of this Section 5.5.
Seller shall be liable for any Breach of this Agreement caused by its
Representatives and agents.

 



 -20- 

 

 

5.6 Injunctive Relief. The Parties acknowledge and agree that (a) each of the
provisions of Sections 5.1, 5.4, 5.5, 5.8, 5.9, 5.10, 5.12 and 5.13 are
reasonable and necessary to protect the legitimate business interests of the
Parties and their Related Persons, (b) any violation of any such covenant
contained in Sections 5.1, 5.4, 5.5, 5.8, 5.9, 5.10, 5.12 and 5.13 would result
in irreparable injury to the Parties and their Related Persons, the exact amount
of which would be difficult, if not impossible, to ascertain or estimate, and
(c) the remedies at law for any such violation would not be reasonable or
adequate compensation to the Parties and their Related Persons for such a
violation. Accordingly, notwithstanding any other provision of this Agreement,
if either Party, directly or indirectly, violates any of its covenants or
obligations under Sections 5.1, 5.4, 5.5, 5.8, 5.9, 5.10, 5.12 and 5.13 then, in
addition to any other remedy which may be available to the other Party or any
Related Person thereof, at law or in equity, the Parties and their Related
Persons will be entitled to injunctive relief against the other Party, without
posting bond or other security, and without the necessity of proving actual or
threatened injury or damage.

 

5.7 Employees. Buyer shall, in its sole and absolute discretion, determine those
employees that the Company shall retain after Closing. Buyer shall be under no
obligation to cause the Company to retain any such employees on any terms or
conditions other than such terms or conditions determined by Buyer, or to
continue employment benefits or compensation other than as determined in the
sole discretion of Buyer. Any employment will be at base salary or wage rates
determined in the sole and absolute discretion of Buyer. The provision of any
other compensation or employee benefits, including, without limitation, bonuses,
commissions, health benefits or compensation plans, will be at Buyer’s sole
discretion, and Buyer shall not assume any Employee Benefit Plan, any benefit
plan obligation, or acquire any benefit plan assets from Seller, the Company or
any Related Person thereof.

 

5.8 Public Announcements. The Parties will keep the existence of this Agreement,
the terms and conditions hereof and the Contemplated Transactions confidential,
and the Parties will not, nor will they cause or permit any Related Person or
Representative to, make any public announcement in respect of this Agreement or
the Contemplated Transactions without the prior written consent of the other
Party, which consent will not be unreasonably withheld or delayed; provided,
however that the foregoing confidentiality and non-disclosure obligations will
not apply to: (1) Buyer if at Closing, if Buyer determines to issue a press
release announcing the fact of the acquisition of the Company or (2) the Parties
to the extent that (a) disclosure of such information is reasonably necessary to
consummate the Contemplated Transactions, (b) disclosure of such information is
required pursuant to Legal Requirement (including the Securities Exchange Act of
1934, as amended, and the rules of any national stock exchange or automated
dealer quotation system) or an Order, (c) disclosure of such information is
reasonably necessary for the Parties to enforce their rights under this
Agreement, or (d) such information is already in the public domain other than as
a result of a breach of this Section 5.8 or 5.5 or any other confidentiality or
non-disclosure obligation owed to a Party by any Person (including the other
Party). To the extent that any public announcement of this Agreement, any of the
provisions hereof or the Contemplated Transactions is required of the Parties by
Legal Requirement or Order, the Parties will cooperate reasonably with respect
to reaching agreement on the contents and timing of such announcement.

 

 -21- 

 

 

5.9 Use of Name. Seller hereby agrees that from and after the Closing Date that
Seller and their Related Persons shall not, directly or indirectly, use the name
“Wilson Waste”,” “Wilson Waste Systems”, or any derivation or variation thereof
in any manner

 

5.10 Additional Covenants.

 

The Parties will do all other acts that may be reasonably necessary or desirable
in the opinion of Buyer to consummate the Contemplated Transactions, all without
further consideration.

 

5.11 Intentionally Deleted

 

5.12 Seller Releases. Save and except for any rights of Seller under this
Agreement, effective as of the Closing Date, Seller, for itself, and its Related
Persons and each of their respective members, managers, officers, directors,
employees, successors, assigns, agents and Representatives (collectively, the
“Seller Releasing Parties”), hereby finally, unconditionally, irrevocably and
absolutely fully releases, acquits, remises and forever discharges the Company
and Buyer and any of their Related Persons, and their respective officers,
dicrectors, member, managers, employees, parent companies, subsidiaries,
predecessors, successors, assigns, agents and Representatives, from any and all
actions, suits, debts, sums of money, interest owed, accounts, contribution
obligations, reckonings, bonds, bills, covenants, controversies, agreements,
guaranties, promises, undertakings, variances, trespasses, credit memoranda,
charges, damages, judgments, executions, obligations, costs, expenses, fees
(including attorneys’ fees and court costs), counterclaims, claims, demands,
causes of action and Liabilities (the “Seller Claims”) existing as of the
Closing Date accruing to Seller and the Seller Releasing Parties in any capacity
whatsoever, including but not limited to: (i) all of Seller’s and Seller
Releasing Parties’ capacities with the Company; (ii) arising under or by virtue
of the Organizational Documents or any Company Document; (iii) relating to or
resulting from the negotiation, preparation, and consummation of this Agreement
and the Contemplated Transactions; or (iv) the valuation of the Membership
Interests or determination of the Purchase Price. Seller hereby finally,
unconditionally, irrevocably and absolutely waives any and all offsets and
defenses, in each case related to any action, inaction, event, circumstance or
occurrence occurring or alleged to have occurred on or prior to the Closing Date
with respect to such Seller Claims, whether known or unknown, absolute or
contingent, matured or unmatured, foreseeable or unforeseeable, presently
existing or hereafter discovered, at law, in equity or otherwise, whether
arising by statute, common law, in contract, in tort or otherwise, that Seller
and the Seller Releasing Parties may now have or that might subsequently accrue
to any of them, including without limitation those against any current or former
officer, director, manager, member, partner, employee, agent or Representative
of the Company or any of its Related Persons or by reason of being a employee,
member, manager, officer and/or director of the Company or its Related Persons.
This Section 5.12 shall survive Closing and any termination or expiration of
this Agreement.

 

5.13 Guaranty. Guarantor guarantees the duties and obligations of Seller
pursuant to this Agreement, including without limitations the obligations of
Seller pursuant to Sections 2.4 of this Agreement, in each case subject to the
terms of the applicable Section of this Agreement (collectively, the provisions
of this Section 5.13 are referred to as the “Guaranty”): Without limiting the
forgoing:

 

(a) The Guarantor does hereby absolutely, unconditionally and irrevocably
guarantee to Buyer and the Company the full payment by Seller of charges, fees,
claims, costs, expenses, damages, Adverse Consequences, Seller Claims, Retained
Liabilities, Current Litigation Matters, and all other amounts required to be
paid by Seller under this Agreement. Guarantor’s obligations hereunder shall be
primary and not secondary and are independent of the obligations of Seller. This
Section 5.13 shall survive Closing and any termination or expiration of this
Agreement.

 

(b) A separate action or actions may be brought and prosecuted against
Guarantor, whether or not an action is first brought against Seller or whether
Seller shall be joined in any such action or actions. At Buyer’s option, or any
Company if applicable, Guarantor may be joined in any action or Proceeding
commenced by Buyer, or any Company, against Seller in connection with and based
upon any covenants and obligations of this Agreement, and Guarantor hereby
waives any demand by Buyer, or the Company, and/or prior action by Buyer, or the
Company, of any nature whatsoever against Seller. The Guarantor consents to
forbearance, indulgences and extensions of time on the part of Buyer, or the
Company, being afforded by Seller, and/or the waiver from time to time by Buyer,
or the Company, of any right or remedy on its part as against Seller.

 



 -22- 

 

 

(c) This Guaranty shall remain and continue in full force and effect,
notwithstanding (i) any alteration of this Agreement by Buyer and Seller,
whether prior or subsequent to the execution thereof; and/or (ii) any renewal,
extension, modification, amendment or assignment of this Agreement. The
Guarantor does hereby waive notice of any of the foregoing and agrees that the
liability of the Guarantor hereunder shall be based upon the obligations set
forth in this Agreement as the same may be altered, renewed, extended, modified,
amended or assigned. Guarantor further waives all notice of the acceptance of
this Guaranty and notice of breach, default or nonperformance by Seller of its
obligations under this Agreement. The Guarantor’s obligations hereunder shall
remain fully binding although Buyer, or Company as applicable, may have waived
one or more defaults by Seller, extended the time of performance by Seller,
released, returned, or misapplied other collateral given later as additional
security (including other guaranties) and released Seller from the performance
of its obligations under this Agreement. This Guaranty shall remain in full
force and effect notwithstanding the institution by or against Seller of
bankruptcy, reorganization, readjustment, receivership or insolvency proceedings
of any nature, or the disaffirmance of this Lease in any such proceedings or
otherwise.

 

(d) Guarantor acknowledges that prior to signing this Agreement, Guarantor has
read the Agreement, including this Section 5.13 and completely understands the
terms of the Agreement and this Section 5.13. This Guaranty shall be applied to
and binding upon the heirs, Representatives, successors and assigns of the
Guarantor.

 

Section 6
CONDITIONS TO OBLIGATION TO CLOSE

 

6.1 Conditions to Obligation of Buyer to Close. The obligation of Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

 

(a) The representations and warranties of Seller set forth in Sections 3 and 4
shall be true and correct in all material respects at and as of the Closing
Date, except to the extent that such representations and warranties are
qualified by terms such as “material” and “Material Adverse Effect,” in which
case such representations and warranties shall be true and correct in all
respects at and as of the Closing Date. Without limiting generality of the
forgoing, all of the Assets, including all Tangible Personal Property, shall be
in the same condition, use, operation and repair as of the date of any
inspection by Buyer of such Assets and Tangible Personal Property, normal wear
and tear excepted;

 

(b) Seller shall have performed and complied with all of their covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by terms such as “material” and “Material
Adverse Effect,” in which case Seller shall have performed and complied with all
of such covenants in all respects through the Closing;

 

(c) The Company and/or Seller shall have procured all of the third-party
consents specified in Schedule 3.1(d) and 4.3(b) [and 4.16(i)];

 

(d) No action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (i) prevent
consummation of any of the transactions contemplated by this Agreement, (ii)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (iii) affect adversely the right of Buyer to own the
Membership Interests and to control the Company, or (iv) affect adversely the
right of the Company to own its Assets, including the Properties, and to operate
their Business (and no such injunction, judgment, order, decree, ruling, or
charge shall be in effect);

 



 -23- 

 

 

(e) There has not been made or threatened by any Person a claim asserting that
such Person (i) is the holder of record or the beneficial owner of, or has the
right to acquire or to obtain beneficial ownership of, any Membership Interests
or other interest of the Company, or any other voting, equity or ownership
interest, in or to the Company, (ii) is entitled to all or any portion of the
Purchase Price payable for the Membership Interests as contemplated by this
Agreement or (iii) is entitled to acquire any of the Assets, including the
Properties, of the Company;

 

(f) The Company shall have received, acquired and obtained the all nonappealable
and unrestricted Governmental Authorizations, Consents, Permits, Approvals,
licenses, and other permits and approvals, and all pending applications therefor
or renewals thereof, required or necessary for the ownership, construction,
development and operation of Business by the Company and Buyer, including any
required special use or conditional use permits, local approval that the
operation of the Business is consistent with the local solid waste management
plan, if any, and all permits issued by the State of Missouri, and Truesdale,
Missouri, for the ownership, operation, development and construction of the
Business, such Consents, licenses, Governmental Authorizations, permits and
approvals to be in accordance with all Legal Requirements and satisfactory to
Buyer in its sole discretion, with respect to airspace requirements, operating
conditions, and any other restrictions or requirements;

 

(g) Seller shall have caused the Company to terminate, without Liability to the
Company or Buyer, all Excluded Contracts, or assign all Excluded Contracts to
Seller or any third party; and

 

(h) On or before the Closing, Seller shall file for and obtain in the name of
the applicable Company all the necessary Governmental Authorizations from any
Governmental Body (collectively the “Approvals”) having jurisdiction over the
Business, in order for the Permits to be issued to the Company. Seller covenants
to use good faith and due diligence to actively pursue the Approvals. Seller
shall execute any additional agent authorization documentation and any other
document, instrument or certificate specifically required by any Governmental
Body to permit the Company to obtain the Permits and Approvals;

 

(i) Seller shall have delivered to Buyer a certificate to the effect that each
of the conditions specified above in Section 6.1(a)-(h) is satisfied in all
respects;

 

(j) Seller shall have delivered to Buyer a Closing Statement and accompanying
loan payoff statements showing any and all Retained Liabilities of the Company
which such Retained Liabilities shall be paid and satisfied at or before Closing
in accordance with Section 2.4 (the “Closing Statement”), and shall have
delivered to Buyer the list of all current Accounts Receivables as contemplated
by Section 4.11(c);

 

(k) Buyer shall have received the resignations, effective as of the Closing, of
each officer, director, employee, independent contractor, manager or member of
the Company other than those whom Buyer shall have specified in writing on or
prior to Closing, Buyer shall have received from each such employee, independent
contractor, officer, directors, manager or member a release of the Company and
Buyer in the form substantially the same as the release provided by the Seller
in Section 5.12;

 

(l) Seller and Guarantor shall have executed and delivered to Buyer a
non-competition, non-solicitation, and confidentiality agreement substantially
in the form attached hereto as Schedule 6.1(l) (the “Restrictive Covenants
Agreement”);

 

(m) Intentionally deleted.

 

(n) Seller shall have delivered to Buyer (i) a copy of the articles of
organization of the Company certified on or soon before the Closing Date by the
Secretary of State (or comparable officer) of the jurisdiction of organization
of the Company, (ii) a certificate of good standing for the Company issued on or
soon before the Closing Date by the Secretary of State (or comparable officer)
of the jurisdiction of organization of the Company and of each jurisdiction in
which the Company is qualified to do business, (iii) the minute books and all
corporate records of the Company and (iv) all other Organizational Documents;

 



 -24- 

 

 

(o) Seller shall have delivered to Buyer a certificate of the secretary of the
Company, dated the Closing Date, in form and substance reasonably satisfactory
to Buyer, certifying as to (i) no amendments to the articles of organization or
other Organizational Documents of the Company since Effective Date; and (ii) any
resolutions of the members of the Company relating to this Agreement and the
Contemplated Transactions;

 

(p) Buyer shall have employed Keith Wilson;

 

(q) Buyer shall employed Jeremy Stanek;

 

(r) Intentionally Deleted

 

(s) all actions to be taken by Seller in connection with Contemplated
Transactions and all certificates, opinions, instruments, and other documents
required to effect the Contemplated Transaction shall be reasonably satisfactory
in form and substance to Buyer.

 

Buyer may waive any condition specified in this Section 6.1 if it executes a
writing so stating at or prior to the Closing.

 

6.2 Conditions to Obligation of Seller to Close. The obligation of Seller to
consummate the transactions to be performed by them in connection with the
Closing is subject to satisfaction of the following conditions:

 

(a) the representations and warranties of Buyer set forth in Section 3.2 shall
be true and correct in all material respects at and as of the Closing Date,
except to the extent that such representations and warranties are qualified by
terms such as “material” and “Material Adverse Effect,” in which case such
representations and warranties shall be true and correct in all respects at and
as of the Closing Date;

 

(b) Buyer shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing, except to the extent that such
covenants are qualified by terms such as “material” and “Material Adverse
Effect,” in which case Buyer shall have performed and complied with all of such
covenants in all respects through the Closing;

 

(c) no action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (i) prevent consummation of any
of the transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect);

 

(d) Buyer shall have delivered to Seller a certificate to the effect that each
of the conditions specified above in Section 6.2(a)-(c) is satisfied in all
respects;

 

(e) Buyer shall have executed and delivered the Restrictive Covenants Agreement;

 

(f) all actions to be taken by Buyer in connection with consummation of the
Contemplated Transactions and all certificates, opinions, instruments, and other
documents required to effect the Contemplated Transactions will be reasonably
satisfactory in form and substance to Seller.

 

Seller may waive any condition specified in this Section 6.2 if Seller execute a
writing so stating at or prior to the Closing.

 



 -25- 

 

 

Section 7
INDEMNIFICATION

 

7.1 Survival. Subject to the provisions of this Section 7, all representations,
warranties, covenants and obligations of the Parties contained in this Agreement
and in the agreements, instruments and other documents delivered pursuant to
this Agreement will survive the Closing and the consummation of the Contemplated
Transactions.

 

7.2 Indemnification by Buyer. Buyer hereby covenants and agrees that, to the
fullest extent permitted by Legal Requirement, it will defend, indemnify and
hold harmless Seller and its Related Persons and Representatives, and their
respective officers, directors, members, managers, employees, agents, and
Representatives, and all successors and assigns of the foregoing (collectively,
the “Seller Indemnified Persons”), for, from and against any Adverse
Consequences, arising from or in connection with:

 

(a) any Breach of any representation or warranty made by Buyer (i) in this
Agreement, (ii) the Schedules, (iii) the certificates delivered pursuant to this
Agreement, or (iv) any other document, writing or instrument delivered by Buyer
pursuant to this Agreement;

 

(b) any Breach of any covenant, obligation or agreement of Buyer in this
Agreement or in any related agreement;

 

(c) any claim by any Person for any brokerage or finder’s fee, commission or
similar payment based upon any agreement or understanding made, or alleged to
have been made, by any Person with Buyer in connection with this Agreement or
any of the Contemplated Transactions; or

 

(d) any Liability of the Company based on facts, events or circumstances
occurring after the Closing Date, or arising out of or in connection with the
ownership and operation of the Company and the Assets and Business following the
Closing, or facts and circumstances relating specifically to the Company and the
Business arising after the Closing.

 

7.3 Indemnification by Seller.

 

(a) Seller hereby covenants and agrees that, to the fullest extent permitted by
Legal Requirement, they will defend, indemnify and hold harmless Buyer, and its
Related Persons and Representatives, and their respective officers, directors,
members, managers, employees, agents, and Representatives, and all successors
and assigns of the foregoing (collectively, the “Buyer Indemnified Persons”),
for, from and against any Adverse Consequences arising from or in connection
with:

 

(i) any Breach of any representation or warranty made by Seller in (A) this
Agreement, (B) the Schedules, (C) the certificates delivered pursuant to this
Agreement, (D) any transfer instrument or (E) any other certificate, document,
writing or instrument delivered by Seller pursuant to this Agreement;

 

(ii) any Breach of any covenant, obligation or agreement of Seller in this
Agreement or in any other certificate, document, writing or instrument delivered
by Seller pursuant to this Agreement;

 

(iii) any Liability of the Company based on facts, events or circumstances
occurring before the Closing Date, or arising out of or in connection with the
ownership and operation of the Company and the Assets and Business prior to the
Closing, or facts and circumstances relating specifically to the Company and the
Business existing at or prior to the Closing, respectively, whether or not such
Liabilities or claims were known or unknown, absolute, accrued or contingent, on
such date;

 

(iv) all Current Seller Liabilities and any Liability or Indebtedness of the
Company not reflected on Schedule 2.4 or the Closing Statement;

 



 -26- 

 

 

(v) all Retained Liabilities;

 

(vi) all Current Litigation Matters;

 

(vii) any Liability of the Company to Seller or any Related Person of Seller;

 

(viii) any Liability of the Company resulting from, caused by, or arising in
connection with the termination or assignment of any Excluded Contract; and,

 

(ix) any claim by any Person for any brokerage or finder’s fee, commission or
similar payment based upon any agreement or understanding alleged to have been
made by such Person with any Seller in connection with this Agreement or any of
the Contemplated Transactions.

 

(b) In addition to its indemnification obligations under Section 7.3(a), Seller
hereby covenants and agrees that, to the fullest extent permitted by Legal
Requirement, they will defend, indemnify and hold harmless the Buyer Indemnified
Persons for, from and against any Adverse Consequences (including costs of
cleanup, containment or other Remedial Action) arising out of acts or neglect
occurring or conditions existing at or before Closing from or in connection
with:

 

(i) any Environmental, Health and Safety Liabilities arising out of or relating
to (A) the conduct of any activity by Seller, the Company, or their Related
Persons, or any employee, contractor, agent or Representative thereof, or
relating to the Business and Assets, including the Properties, of the Company;
(B) the ownership or operation by any Person at any time on or prior to the
Closing Date of any of the Assets, including the Properties, or the Business of
the Company, or (C) any Hazardous Materials or other contaminants that were
present on the Properties or Assets at any time on or prior to the Closing Date;
or

 

(ii) any bodily injury (including illness, disability or death, regardless of
when such bodily injury occurred, was incurred or manifested itself), personal
injury, property damage (including trespass, nuisance, wrongful eviction and
deprivation of the use of real property) or other damage of or to any Person or
any Asset, including the Properties, in any way arising from or allegedly
arising from (A) any Hazardous Activity conducted by Seller, the Company or
their Related Persons or any employee, contractor, agent or Representative
thereof, or any other Person, with respect to the Business or the Assets,
including the Properties; or (B) from any Hazardous Material that was (1)
present or suspected to be present on or before the Closing Date on or at the
Properties (or present or suspected to be present on any other property, if such
Hazardous Material emanated or allegedly emanated from any Property and was
present or suspected to be present on any Property, on or prior to the Closing
Date) or (2) Released or allegedly Released by Seller, the Company or their
Related Persons, or any Person, on or at any of the Properties or Assets at any
time on or prior to the Closing Date.

 

7.4 Time Limitations.

 

(a) For purposes of this Agreement, a Buyer Indemnified Person may only assert a
claim for indemnification under Section 7 during the applicable period of time
(the “Buyer Claims Period”) specified as follows:

 

(i) with respect to any claim arising out of (A) the Breach by Seller of any
representation, warranty, covenant or agreement contained in this Agreement or
in any other agreement or instrument executed and delivered by any such Seller
pursuant hereto relating to (1) Seller’s authority or ability to enter into this
Agreement, any related agreement and to consummate the Contemplated
Transactions, (2) Seller’s title to the Membership Interests of the Company
being sold by it pursuant hereto and its ability to transfer the same to Buyer
free and clear of all Liens, (3) the Company’s title to the Assets and
Properties owned by the Company free and clear of all Liens, or (4) any
Tax-related matter, (B) fraud, willful misrepresentation or willful misconduct,
(C) any Current Seller Liability or Retained Liability, (D) any Liability for
any Current Litigation Matter or any Liability that is not included on Schedule
2.4 or the Closing Statement, or (E) any indemnification clam made under Section
7.3(b) or pursuant to a Breach by Seller of the representations and warranties
set forth in Section 4.25, the Buyer Claims Period will commence on the date of
this Agreement and continue indefinitely; and

 



 -27- 

 

 

(ii) with respect to any other indemnification claim made under Section 7.3 the
Buyer Claims Period will commence on the date of this Agreement and continue
until the date that is two (2) years after the Closing Date;

 

provided, however, that with respect to any such indemnification claim regarding
the Breach by Seller of any obligation hereunder or under any related agreement
that is intended to survive and continue after the Closing, the Buyer Claims
Period will continue for as long as such obligation is outstanding.

 

(b) For purposes of this Agreement, a Seller Indemnified Person may only assert
a claim for indemnification under Section 7.2 during the applicable period of
time (the “Seller Claims Period”) commencing on the date of this Agreement and
continuing until the date that is two (2)years after the Closing Date; provided,
however, that with respect to any such indemnification claim regarding the
Breach by Buyer of any obligation hereunder or under any related agreement that
is intended to survive and continue after the Closing, the Seller Claims Period
will continue for as long as such obligation is outstanding.

 

Notwithstanding anything to the contrary in this Section 7.4, if before 5:00
p.m. (eastern time) on the last day of the applicable Buyer Claims Period or
Seller Claims Period, any Party against which an indemnification claim has been
made hereunder has been properly notified in writing of such claim for indemnity
hereunder and the basis thereof, including with reasonable supporting details
for such claim (to the extent then known), and such claim has not been finally
resolved or disposed of as of such date, then such claim will continue to
survive and will remain a basis for indemnity hereunder until such claim is
finally resolved or disposed of in accordance with the terms of this Agreement.

 

7.5 Payment of Claims. A claim for indemnification may be asserted by written
notice to the Party from whom indemnification is sought and will be paid
promptly after such notice, together with satisfactory proof of Adverse
Consequences or other documents evidencing the basis of the Adverse Consequences
sought, are received.

 

7.6 Third-Party Claims.

 

(a) No later than ten (10) Business Days after receipt by a Person entitled to
indemnity under Section 7.2 or 7.3 or 2.4 (an “Indemnified Person”) of notice of
the assertion of a Third-Party Claim against it, such Indemnified Person shall
give notice to the Person obligated to indemnify under such section (an
“Indemnifying Person”) of the assertion of such Third-Party Claim and a copy of
any writing by which, such Third-Party assertion is made. The failure to notify
the Indemnifying Person will relieve the Indemnifying Person of any liability
that it may have to any Indemnified Person to the extent that the Indemnifying
Person demonstrates that the defense of such Third-Party Claim is materially
prejudiced by the Indemnified Person’s failure to give such notice.

 

(b) If an Indemnified Person gives notice to the Indemnifying Person pursuant to
Section 7.6(a) of the assertion of a Third-Party Claim, the Indemnifying Person
shall be entitled to participate in the defense of such Third-Party Claim and,
to the extent that it wishes (unless (i) the Indemnifying Person is also a
Person against whom the Third-Party Claim is made and the Indemnified Person
determines in good faith that joint representation would be inappropriate or
(ii) the Indemnifying Person fails to provide reasonable assurance to the
Indemnified Person of its financial capacity to defend such Third-Party Claim
and provide indemnification with respect to such Third-Party Claim), to assume
the defense of such Third-Party Claim with counsel reasonably satisfactory to
the Indemnified Person (provided, such counsel has appropriate experience in the
subject matter relating to the claim). After notice from the Indemnifying Person
to the Indemnified Person of its election to assume the defense of such
Third-Party Claim, the Indemnifying Person shall not, so long as it diligently
conducts such defense, be liable to the Indemnified Person under this Section
7.6(b) for any fees of other counsel or any other expenses with respect to the
defense of such Third-Party Claim, in each case subsequently incurred by the
Indemnified Person in connection with the defense of such Third-Party Claim,
other than reasonable costs of investigation. If the Indemnifying Person assumes
the defense of a Third-Party Claim, (i) such assumption will conclusively
establish for purposes of this Agreement that the claims made in that
Third-Party Claim are within the scope of and subject to indemnification, and
(ii) no compromise or settlement of such Third-Party Claims may be effected by
the Indemnifying Person without the Indemnified Person’s Consent unless: (A)
there is no finding or admission of any violation of Legal Requirement or any
violation of the rights of any Person; (B) the sole relief provided is monetary
damages that are paid in full by the Indemnifying Person; and (C) the
Indemnified Person shall have no liability with respect to any compromise or
settlement of such Third-Party Claims effected without its Consent. If notice is
given to an Indemnifying Person of the assertion of any Third-Party Claim and
the Indemnifying Person does not, within ten (10) days after the Indemnified
Person’s notice is given, give notice to the Indemnified Person of its election
to assume the defense of such Third-Party Claim, the Indemnifying Person will be
bound by any determination made in such Third-Party Claim or any compromise or
settlement effected by the Indemnified Person.

 



 -28- 

 

 

(c) Notwithstanding the foregoing, if an Indemnified Person determines in good
faith that there is a reasonable probability that a Third-Party Claim may
adversely affect it or its Related Persons other than as a result of monetary
damages for which it would be entitled to indemnification under this Agreement,
the Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise or settle such Third-Party Claim, but the
Indemnifying Person will not be bound by any determination of any Third-Party
Claim so defended for the purposes of this Agreement or any compromise or
settlement effected without its Consent (which may not be unreasonably
withheld).

 

(d) Seller hereby consents to the nonexclusive jurisdiction of any court in
which a Proceeding in respect of a Third-Party Claim is brought against any
Buyer Indemnified Person for purposes of any claim that a Buyer Indemnified
Person may have under this Agreement with respect to such Proceeding or the
matters alleged therein and agree that process may be served on Seller with
respect to such a claim anywhere in the world.

 

(e) With respect to any Third-Party Claim subject to indemnification under this
Section 7 and Section 2.4: (i) both the Indemnified Person and the Indemnifying
Person, as the case may be, shall keep the other Person fully informed of the
status of such Third-Party Claim and any related Proceedings at all stages
thereof where such Person is not represented by its own counsel; and (ii) the
parties agree (each at its own expense) to render to each other such assistance
as they may reasonably require of each other and to cooperate in good faith with
each other in order to ensure the proper and adequate defense of any Third-Party
Claim.

 

(f) With respect to any Third-Party Claim subject to indemnification under this
Section 7 and Section 2.4, the parties agree to cooperate in such a manner as to
preserve in full (to the extent possible) the confidentiality of all
Confidential Information and the attorney-client and work-product privileges. In
connection therewith, each party agrees that: (i) it will use its best efforts,
in respect of any Third-Party Claim in which it has assumed or participated in
the defense, to avoid production of Confidential Information (consistent with
applicable law and rules of procedure); and (ii) all communications between any
party hereto and counsel responsible for or participating in the defense of any
Third-Party Claim shall, to the extent possible, be made so as to preserve any
applicable attorney-client or work-product privilege

 



 -29- 

 

 

7.7 Escrow. In order to provide a ready fund for the payment to Purchaser of
amount(s) due from Seller pursuant to this Section 7, the parties hereto hereby
agree that Four Hundred Thousand Dollars ($400,000.00) of the Purchase Price
described in Section 2.2(i) (the ”Seller Indemnification Escrow Amount”) shall
be placed in escrow at Closing with a national or state bank with trust powers
to be mutually agreed upon by Buyer and the Seller prior to Closing (the “Escrow
Agent”), which escrow shall be held for a one year period subject to the terms
and conditions substantially in the form of the escrow agreement attached hereto
and made a part hereof as Exhibit 7.7 (the “Escrow Agreement”). Following the
expiration of the nine month period, the Seller Indemnification Escrow Amount
shall be automatically released to the Seller. The Escrow Agreement shall
specifically provide that Post Closing Ordinary Trade Debt of the Company and
Business,, if not paid by Seller as set forth in Sectini 2.4 shall be paid from
the Seller Indemnification Escrow Amount.

 

7.8 Other Remedies. The foregoing right of any setoff provisions, holdback
provisions and indemnification provisions are in addition to, and not in
derogation of, any statutory, equitable, or common law remedy any Party may have
in connection with this Agreement and the Contemplated Transactions.

 

Section 8
TAX MATTERS

 

The following provisions shall govern the allocation of responsibility as
between Buyer and Seller for certain tax matters following the Closing Date:

 

8.1 Tax Indemnification. Seller shall indemnify the Company, Buyer, and each
Related Person of Buyer and hold them harmless from and against, without
duplication, any loss, claim, liability, expense, or other damage attributable
to (a) all Taxes (or the non-payment thereof) of the Company for all Taxable
periods ending on or before the Closing Date and the portion through the end of
the Closing Date for any Taxable period that includes (but does not end on) the
Closing Date (“Pre-Closing Tax Period”), and (b) any and all Taxes of any Person
(other than the Company) imposed on the Company as a transferee or successor, by
contract or pursuant to any law, rule, or regulation, which Taxes relate to an
event or transaction occurring before the Closing. Seller shall reimburse Buyer
for any Taxes of the Company which are the responsibility of Seller or the
Company pursuant to this Section 8.1 within fifteen (15) business days after
payment of such Taxes by Buyer or the applicable Company. Buyer shall indemnify
Seller and hold it harmless from and against any loss, claim, liability, expense
or other damage attributable to Buyer’s failure to timely file complete and
accurate Tax Returns pursuant to Section 8.3.

 

8.2 Straddle Period. In the case of any Taxable period that includes (but does
not end on) the Closing Date (a “Straddle Period”), the amount of any Taxes
based on or measured by income or receipts of the applicable Company for the
Pre-Closing Tax Period shall be determined based on an interim closing of the
books as of the close of business on the Closing Date and the amount of other
Taxes of the applicable Company for a Straddle Period which relate to the
Pre-Closing Tax Period shall be deemed to be the amount of such Tax for the
entire Taxable period multiplied by a fraction the numerator of which is the
number of days in the Taxable period ending on the Closing Date and the
denominator of which is the number of days in such Straddle Period.

 

8.3 Responsibility for Filing Tax Returns. Seller shall prepare or cause to be
prepared at Seller’s cost and file or cause to be filed the income Tax Returns
related to the Pre-Closing Period, but shall provide a copy of such return to
Buyer at least ten (10) days prior to the filing deadline and give Buyer an
opportunity to provide comments with respect to such Tax Returns. Buyer shall
prepare or caused to be prepared at Buyer's cost and file or caused to be filed
all other Tax Returns for the Company which are filed after the Closing Date.

 

8.4 Cooperation on Tax Matters.

 

(a) Buyer and its Related Persons and Seller and its Related Persons shall
cooperate fully, as and to the extent reasonably requested by the other Party,
in connection with the filing of Tax Returns pursuant to Section 8.3 and any
audit, litigation or other proceeding with respect to Taxes. Such cooperation
shall include the retention and (upon the other Party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Buyer (and Buyer shall cause the Company), and
Seller agrees (i) to retain all books and records with respect to Tax matters
pertinent to the Company relating to any taxable period beginning before the
Closing Date until the expiration of the statute of limitations (and, to the
extent notified by Buyer or Seller, any extensions thereof) of the respective
taxable periods, and to abide by all record retention agreements entered into
with any taxing authority, and (ii) to give the other Party reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the other Party so requests, Seller and Buyer shall cause the
Company to, as the case may be, shall allow the other Party to take possession
of such books and records.

 



 -30- 

 

 

(b) Buyer and Seller further agree, upon request, to use their best efforts to
obtain any certificate or other document from any governmental authority or any
other Person as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed (including, but not limited to, with respect to the
transactions contemplated hereby).

 

(c) Buyer and Seller further agree, upon request, to provide the other party
with all information that either party may be required to report pursuant to
Code Section 6043 and all Treasury Regulations promulgated thereunder.

 

8.5 Tax Sharing Agreements. All Tax sharing agreements or similar agreements
with respect to or involving the Company shall be terminated as of the Closing
Date and, after the Closing Date, the Company shall not be bound thereby or have
any liability or right to any benefit thereunder with respect to any period.

 

8.6 Certain Taxes and Fees. Except as otherwise provided in this Agreement, all
transfer, documentary, sales, use, stamp, registration and other such Taxes, and
all conveyance fees, recording charges and other fees and charges (including any
penalties and interest) incurred in connection with consummation of the
transactions contemplated by this Agreement shall be paid by Seller when due,
and Seller will, at Seller’s own expense file all necessary Tax Returns and
other documentation with respect to all such Taxes, fees and charges, and, if
required by applicable law, Buyer will, and will cause its Related Persons to,
join in the execution of any such Tax Returns and other documentation. To the
extent that any such taxes, costs or fees arise out of Buyer’s unilateral action
following Closing, Buyer shall be responsible for the same.

 

8.7 Refunds and Tax Benefits. Any Tax refunds that are received by Buyer or the
Company, and any amounts credited against Tax to which the Buyer or the Company
become entitled, that relate to Pre-Closing Tax Periods shall be for the account
of the Seller, and, so long as no default or deficiency is then due from Seller
to Buyer under Section 7 and Section 8, Buyer shall pay over to Seller any such
refund or the amount of any such credit within fifteen (15) days after receipt
or entitlement thereto.

 

8.8 Transaction Related Taxes. All local, state and federal taxes due or
becoming due as a result of the transactions contemplated hereby shall be paid
by Seller.

 

Section 9
MISCELLANEOUS

 

9.1 Expenses. Each of Buyer and Seller will bear their own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the Contemplated Transaction, and Seller shall also bear the costs and
expenses of the Company (including all of their legal fees and expenses) in
connection with this Agreement and the Contemplated Transactions. Seller shall
also bear the costs and expenses incurred solely in connection with the transfer
of the Membership Interests to Buyer, if any. Seller shall be responsible for
all federal and state income or similar taxes imposed on Seller as a result of
the Contemplated Transaction hereby.

 



 -31- 

 

 

9.2 Notices. All notices, requests, demands, claims and other communications
permitted or required to be given hereunder must be in writing and will be
deemed duly given and received (i) if personally delivered, when so delivered,
(ii) if mailed, three (3) Business Days after having been sent by registered or
certified mail, return receipt requested, postage prepaid and addressed to the
intended recipient as set forth below, (iii) if sent by electronic facsimile,
once transmitted to the fax number specified below and the appropriate
telephonic confirmation is received, provided that a copy of such notice,
request, demand, claim or other communication is promptly thereafter sent in
accordance with the provisions of clause (ii) or (iv) hereof, or (iv) if sent
through an overnight delivery service in circumstances to which such service
guarantees next day delivery, the Business Day following being so sent:

 

(a) To Buyer:

 

Meridian Waste Missouri, LLC

One Glenlake Parkway, NE

Suite 900

Atlanta, Georgia 30328

Attn: Jeffrey Cosman

Email: jsc@jscosinc.com

Phone: (724) 799-4305

 

with a copy (which will not constitute valid delivery to Buyer) to:

Richard J. Dreger, Attorney at Law, P.C.

11660 Alpharetta Highway

Building 700, Suite 730

Roswell, Georgia 30076

Attn: Richard J. Dreger, Esq.

Email: Rick@rdregerlaw.com

Phone: (678) 566-6901

 

(b) To Seller:

 

Keith A. Wilson, as Trustee of the Keith A. Wilson

Living Trust dated January 31, 2008

4495 Wilson Road

Defiance, Missouri 63341

Attention: Keith A. Wilson

Email: kww_wilsonwastesystems@hotmail.com

Phone: (314) 393-2015



with a copy (which will not constitute valid delivery to Seller) to:

 

Law Office of John T. Shaw

101 E. Booneslick Road

Jonesburg, MO 53341

Attention: John T. Shaw, Esq.

Email: shaw.johnt@gmail.com

Phone: (636) 488-0505

 

(c) To Guarantor:

 

Keith A. Wilson

4495 Wilson Road

Defiance, Missouri 63341

Email: kw_wilsonwastesystems@hotmail.com

Phone: (314) 393-2015



with a copy (which will not constitute valid delivery to Seller) to:

 

Law Office of John T. Shaw

101 E. Booneslick Road

Jonesburg, MO 53341

Attention: John T. Shaw, Esq.

Email: shaw.johnt@gmail.com

Phone: (636) 488-0505

 



 -32- 

 

 

Either Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including, without limitation, electronic
mail), but no such notice, request, demand, claim or other communication will be
deemed to have been duly given or received unless and until it actually is
received by the Party for which it is intended and the notifying Party can
provide evidence of such actual receipt. Either Party may change its address for
the receipt of notices, requests, demands, claims and other communications
hereunder by giving the other Party notice of such change in the manner herein
set forth.

 

9.3 Waiver; Remedies Cumulative. The rights and remedies of the Parties are
cumulative and not alternative. Neither any failure nor any delay by any Party
in exercising any right, power or privilege under this Agreement or any of the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by Legal Requirement: (a) no claim or right arising out of this
Agreement or any of the documents referred to in this Agreement can be
discharged by one Party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by another Party; (b) no waiver that may
be given by a Party will be applicable except in the specific instance for which
it is given; and (c) no notice to or demand on one Party will be deemed to be a
waiver of any obligation of that Party or of the right of the Party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

 

9.4 Entire Agreement and Modification. This Agreement (including the Schedules
and Exhibits hereto and the other agreements and instruments to be executed and
delivered by the Parties pursuant hereto) constitutes the entire and final
agreement among the Parties with respect to the subject matter hereof, and
supersedes and replaces all prior agreements, understandings, commitments,
communications and representations made among the Parties, whether written or
oral, with respect to the subject matter hereof. This Agreement may not be
amended, supplemented, or otherwise modified except by a written agreement
executed by the Parties.

 

9.5 Assignments; Successors; No Third-Party Rights. No Party may assign any of
its rights or delegate or cause to be assumed any of its obligations under this
Agreement without the prior written consent of each other Party, except that
Buyer may assign any of its rights hereunder to, and cause all of its
obligations hereunder to be assumed by, any Related Person without the consent
of Seller or assigned as collateral to any of Purchaser’s financing sources,
provided that no such assignment to financing sources shall relieve Buyer of its
obligations hereunder or alter or change any obligation of any other party
hereto. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon and inure to the benefit of the successors and
permitted assigns of the Parties, including the Guarantor. Nothing expressed or
referred to in this Agreement will be construed to give any Person other than
the Parties any legal or equitable right, remedy or claim under or with respect
to this Agreement or any provision of this Agreement, except such rights as will
inure to a successor or permitted assignee pursuant to this Section 9.5.
Notwithstanding anything to the contrary in this Section 9.5 or otherwise, Buyer
shall at all times have all rights and remedies granted to Buyer pursuant to
Section 5.13 and the Guarantor shall at all times be bound by the provisions of
Section 5.13.

 

9.6 Severability. If any provision of this Agreement, or the application of any
such provision to any Person or circumstance, is held to be unenforceable or
invalid by any Governmental Body or arbitrator or under any Legal Requirement,
the Parties will negotiate an equitable adjustment to the provisions of this
Agreement with the view to effecting, to the greatest extent possible, the
original purpose, intent and commercial effect of such provision and of this
Agreement. In any event, the invalidity of any provision of this Agreement or
portion of a provision will not affect the validity of any other provision of
this Agreement or the remaining portion of the applicable provision.

 



 -33- 

 

 

9.7 Dates and Times. Dates and times set forth in this Agreement for the
performance of the Parties’ respective obligations hereunder or for the exercise
of their rights hereunder will be strictly construed, time being of the essence
of this Agreement. All provisions in this Agreement which specify or provide a
method to compute a number of days for the performance, delivery, completion or
observance by any Party of any action, covenant, agreement, obligation or notice
hereunder will mean and refer to calendar days, unless otherwise expressly
provided. Except as expressly provided herein, the time for performance of any
obligation or taking any action under this Agreement will be deemed to expire at
5:00 p.m. (eastern time) on the last day of the applicable time period provided
for herein. If the date specified or computed under this Agreement for the
performance, delivery, completion or observance of a covenant, agreement,
obligation or notice by any Party, or for the occurrence of any event provided
for herein, is a day other than a Business Day, then the date for such
performance, delivery, completion, observance or occurrence will automatically
be extended to the next Business Day following such date.

 

9.8 Governing Law. This Agreement will be governed by and construed under the
laws of the State of Georgia without regard to conflicts-of-laws principles that
would require the application of any other law.

 

9.9 Dispute Resolution; WAIVER OF JURY TRIAL.

 

(a) Any dispute or difference between or among any of the Parties arising out of
or in connection with this Agreement or the Contemplated Transactions, including
without limitation any dispute for indemnification under Section 2.4, Section 7
or 8, which such Parties are unable to resolve themselves shall be submitted to
and resolved by arbitration before a single arbitrator, for amounts in dispute
under Two Hundred Thousand and 00/100 Dollars ($200,000.00) and otherwise before
a panel of three (3) arbitrators, which arbitration shall be governed by and
enforceable under the Federal Arbitration Act, as supplemented or modified by
the provisions of this Section 9.9. The arbitrator(s) will consider the dispute
at issue in or within 100 miles of St. Charles, Missouri, within one hundred
twenty (120) days (or such other period as may be acceptable to the Parties to
the dispute) of the designation of the arbitrator. The arbitrator(s) will
deliver a written award, including written findings of fact and conclusions of
law, with respect to the dispute to each of the arbitrating Parties, who will
promptly act in accordance therewith. In no event will the arbitrator(s) have
the power to award damages in connection with any dispute in excess of actual
compensatory damages. In particular, the arbitrator(s) may not multiply actual
damages or award consequential, indirect, special or punitive damages,
including, without limitation, damages for lost profits or loss of business
opportunity. Any award of the arbitrator(s) will be final, conclusive and
binding on the arbitrating Parties; provided, however, that any such Party may
seek the vacating, modification or correction of the arbitrator(s)’ decision or
award as provided under Section 10 and Section 11 of the Federal Arbitration Act
9 U.S.C. §1-14. Any Party to an arbitration proceeding may enforce any award
rendered pursuant to the arbitration provisions of this Section 9.9 by bringing
suit in any court of competent jurisdiction. All costs and expenses attributable
to the arbitrator(s) will be allocated between the Parties to the arbitration in
such manner as the arbitrator(s) determine to be appropriate under the
circumstances. Any Party may file a copy of this Section 9.9 with any arbitrator
or court as written evidence of the knowing, voluntary and bargained agreement
among the Parties with respect to the subject matter of this Section 9.9.

 

EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST THE OTHER ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THIS AGREEMENT, OR ANY OTHER AGREEMENTS EXECUTED IN
CONNECTION HEREWITH, OR THE ADMINISTRATION THEREOF OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THEREIN. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
BUYER TO ENTER INTO THIS AGREEMENT.

 

9.10 Execution of Agreement. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy and all of
which, when taken together, will be deemed to constitute one and the same
agreement. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or electronic mail in PDF format will constitute
effective execution and delivery of this Agreement as to the Parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
Parties transmitted by facsimile or by electronic mail in PDF format will be
deemed to be their original signatures for all purposes.

 



 -34- 

 

 

9.11 Enforcement of Agreemente. Seller acknowledges and agrees that Buyer would
be damaged irreparably in the event any provision of this Agreement is not
performed in accordance with its specific terms or otherwise is breached, so
that Buyer shall be entitled to injunctive relief to prevent breaches of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in addition to any other remedy to which Buyer may be
entitled, at law or in equity. In particular, Seller acknowledge that the
Business of the Company are unique and recognize and affirm that in the event
Seller Breaches this Agreement, money damages would be inadequate and Buyer
would have no adequate remedy at law, so that Buyer shall have the right, in
addition to any other rights and remedies existing in its favor, to enforce its
rights and obligations hereunder not only by action for damages but also by
action for specific performance, injunctive, and/or other equitable relief.
Notwithstanding the foregoing, the parties hereto and their former, current and
future Affiliates, partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives, shareholders, members,
successors and assigns, shall not have any rights or claims against, and agree
not to commence (and if commenced agree to dismiss or otherwise terminate) any
action or proceeding, whether at law or in equity, in contract, in tort or
otherwise, against any debt financing source in connection with this Agreement,
the transactions contemplated hereby and neither the Seller, the Company nor any
of their former, current or future related parties shall be entitled to seek
specific performance of any rights of the Buyer or any Affiliate thereof to
cause the loans under the any financing agreement to be funded.

 

(See following page for execution signatures)

 



 -35- 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Membership Interests
Purchase Agreement as of the Effective Date, intending to be legally bound.

 

  “BUYER” or “PURCHASER”       MERIDIAN WASTE MISSOURI, LLC a Missouri limited
liability company         By: /s/ Jeffrey S. Cosman     Jeffrey S. Cosman,
Manager         “SELLER”         /s/ Keith A. Wilson   Keith A. Wilson, as
Trustee of the Keith A. Wilson Living Trust dated January 31, 2008        
“GUARANTOR”       /s/ Keith A. Wilson   Keith A. Wilson, individually

 



 -36- 

 

 

SCHEDULE 1.1
DEFINED TERMS

 

“Accounts Receivable” means (i) all trade and other accounts receivable and
other rights to payment from past or present customers of the Company, and the
full benefit of all security for such accounts or rights to payment, including
all trade and other accounts receivable representing amounts receivable in
respect of services rendered to customers of the Business, and (ii) any claim,
remedy or other right related to any of the foregoing.

 

“Adverse Consequences” means all actions, suits, Proceedings, hearings,
investigations, charges, complaints, claims, demands, diminutions in value,
injunctions, judgments, orders, decrees, rulings, damages, dues, penalties,
fines, costs, amounts paid in settlement or claims, obligations, Taxes, Liens,
losses, interest, expenses (including costs of investigation and defense), any
other Liability and fees, including court costs and reasonable attorneys’ fees
and expenses, whether or not involving a Third-Party Claim.

 

“Affiliated Group” means any affiliated group within the meaning of Code Section
1504(a) or any similar group defined under a similar provision of state, local
or foreign law.

 

“Agreement” has the meaning set forth in the preface.

 

“Approvals” has the meaning set forth in Section 6.1(h).

 

“Assets” has the meaning set forth in Section 4.7.

 

“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.

 

“Breach” means any breach of, or any inaccuracy in, any representation or
warranty or any breach of, or failure to perform or comply with, any covenant,
obligation or agreement, in or of this Agreement or any other Contract,
agreement or instrument (whether or not related to this Agreement), or in or of
any corporate, Company or partnership organizational document or agreement, any
Governmental Authorization, Order or Legal Requirement, or any other breach of
any written instrument, or any event which with the passing of time or the
giving of notice, or both, would constitute such a breach, inaccuracy or
failure.

 

“Business” has the meaning set forth in the Background Facts.

 

“Business Day” means any day other than a Saturday or Sunday or any other day on
which banks in Missouri are permitted or required by Legal Requirement to be
closed.

 

“Buyer” has the meaning set forth in the preface.

 

“Buyer Claims Period” has the meaning set forth in Section 7.4(a).

 

“Buyer Indemnified Persons” has the meaning set forth in Section 7.3.

 

“CERCLA” has the meaning set forth in Section 4.25.

 

“Closing” and “Closing Date” has the meaning set forth in Section 2.3.

 



 -37- 

 

 

“Closing Statement” has the meaning set forth in Section 6.1(j).

 

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code Section 4980B and of any similar state law.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the Background Facts.

 

“Company Contracts” has the meaning set forth in Section 4.18(a).

 

“Company Documents” has the meaning set forth in Section 5.1.

 

“Confidential Information” has the meaning set forth in Section 5.5(a).

 

“Consent” means any approval, consent, ratification, waiver or other
authorization.

 

“Contemplated Transactions” means all of the transactions contemplated by this
Agreement.

 

“Contract” means any agreement, contract, license, lease, consensual obligation,
promise or undertaking (whether written or oral and whether express or implied),
whether or not legally binding.

 

“Current Litigation Matters” has the meaning set forth in Section 4.20.

 

“Current Seller Liabilities” or “Current Seller Liability” has the meaning set
forth in Section 2.4(a).

 

“Disclosure Schedule” has the meaning set forth in the introductory paragraph to
Section 4.

 

“Effective Date” has the meaning set forth in the preface.

 

“Employee Benefit Plan” means all “employee benefit plans” as defined by Section
3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”), all
specified fringe benefit plans as defined in Section 6039D of the Code, and all
other bonus, incentive-compensation, deferred-compensation, profit-sharing,
stock-option, stock-appreciation-right, stock-bonus, stock-purchase,
employee-stock-ownership, savings, severance, change-in-control,
supplemental-unemployment, layoff, salary-continuation, retirement, pension,
health, life-insurance, disability, accident, group-insurance, vacation,
holiday, sick-leave, fringe-benefit or welfare plan, and any other employee
compensation or benefit plan, agreement, policy, practice, commitment, contract
or understanding (whether qualified or nonqualified, currently effective or
terminated, written or unwritten) and any trust, escrow or other agreement
related thereto that (i) is maintained or contributed to by the Company or any
other corporation or trade or business controlled by, controlling or under
common control with Sellers (within the meaning of Section 414 of the Code or
Section 4001(a)(14) or 4001(b) of ERISA) (“ERISA Affiliate”) or has been
maintained or contributed to in the last six (6) years by the Company or any
ERISA Affiliate, or with respect to which any Company or any ERISA Affiliate has
or may have any liability, and (ii) provides benefits, or describes policies or
procedures applicable to any current or former director, officer, employee or
service provider of any Company or any ERISA Affiliate, or the dependents of any
thereof, regardless of how (or whether) liabilities for the provision of
benefits are accrued or assets are acquired or dedicated with respect to the
funding thereof.

 

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA Section 3(1).

 



 -38- 

 

 

“Environment” means soil, land surface or subsurface strata, surface waters,
groundwaters, drinking water supply, stream sediments, ambient air (including
indoor air), plant and animal life and any other environmental medium or natural
resource.

 

“Environmental, Health and Safety Liabilities” means any and all costs, damages,
Adverse Consequences, expenses, Liabilities and/or other responsibility arising
from or under any Environmental Law or Occupational Safety and Health Law,
including those consisting of or relating to (i) any environmental, health or
safety matter or condition (including on-site or off-site contamination, and/or
occupational safety and health regulation of any chemical substance or product),
(ii) any fine, penalty, judgment, award, settlement, Proceeding, damages,
Adverse Consequence, loss, claim, demand or response, remedial or inspection
cost or expense arising under any Environmental Law or Occupational Safety and
Health Law, (iii) financial responsibility under any Environmental Law or
Occupational Safety and Health Law for cleanup costs or corrective action,
including any cleanup, removal, containment or other remediation or response
actions (“Cleanup”) required by any Environmental Law or Occupational Safety and
Health Law (whether or not such Cleanup has been required or requested by any
Governmental Body or any other Person) and for any natural resource damages,
and/or (iv) any other compliance, corrective or remedial measure required under
any Environmental Law or Occupational Safety and Health Law. For purposes of
this definition, the terms “removal,” “remedial” and “response action” include
the types of activities covered by the United States Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (CERCLA).

 

“Environmental Law” means any Legal Requirement that requires or relates to (i)
advising appropriate Governmental Bodies, employees or the public of any
intended Release, actual Release or Threat of Release of pollutants or Hazardous
Materials, violations of discharge limits or other prohibitions and the
commencement of activities, such as resource extraction or construction, that
could have significant impact on the Environment, (ii) preventing or reducing to
acceptable levels the Release of pollutants or Hazardous Materials into the
Environment, (iii) reducing the quantities, preventing the Release or minimizing
the hazardous characteristics of wastes that are generated, (iv) assuring that
products are designed, formulated, packaged and used so that they do not present
unreasonable risks to human health or the Environment when used or disposed of,
(v) protecting resources, species or ecological amenities, (vi) reducing to
acceptable levels the risks inherent in the transportation of pollutants,
Hazardous Materials or other potentially harmful substances, (vii) cleaning up
pollutants that have been Released, preventing the Threat of Release or paying
the costs of such clean up or prevention, (viii) making responsible Persons pay
private parties, or groups of them, for damages done to their health or the
Environment or permitting self-appointed representatives of the public interest
to recover for injuries done to public assets; or (ix) governing or regulating
any Hazardous Activities.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means each entity that is treated as a single employer with
any Company for purposes of Code Section 414.

 

“Excluded Contracts” has the meaning set forth in Section 5.2.

 

“Financial Statements” has the meaning set forth in Section 4.11(a)(i).

 

“GAAP” means generally accepted accounting principles as in effect in the United
States of America, as determined by the Financial Accounting Standards Board
from time to time, applied on a consistent basis as of the date of any
application thereof.

 



 -39- 

 

 

“Governmental Authorization” means any zoning approvals, permits (including the
Permits), franchise rights, rights-of-way, Consent, license, permission,
registration, permit or other right or approval issued, granted, given or
otherwise made available by or under the authority of any Governmental Body or
pursuant to any Legal Requirement and all pending applications therefor or
renewals thereof.

 

“Governmental Body” means any (i) nation, state, county, city, town, borough,
village, district or other jurisdiction, (ii) federal, state, county, local,
municipal, foreign or other government, (iii) governmental or quasi-governmental
authority of any nature (including any agency, branch, department, board,
commission, court, tribunal or other entity exercising governmental or
quasi-governmental powers), (iv) body exercising, or entitled or purporting to
exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, (v) Indian tribal authority, (vi)
multinational organization or body, or (vii) official of any of the foregoing.

 

“Guarantor” has the meaning set forth in Section 5.13.

 

“Guaranty” has the meaning set forth in Section 5.13.

 

“Hazardous Activity” means, with respect to any Person (including any Party or
the Company or their Related Persons), the distribution, generation, handling,
importing, management, manufacturing, processing, production, refinement,
Release, storage, transfer, transportation, treatment or use (including any
withdrawal or other use of groundwater) of Hazardous Material in, on, under,
about or from any Property or other facility or real property owned, leased,
operated or otherwise used by such Person or any of its contractors in
connection with the conduct of the business of such Person, or from any other
asset of such Person, into the Environment and any other act, business,
operation or thing that increases the danger, or risk of danger, or poses an
unreasonable risk of harm, to persons or property, whether on or off the
aforementioned Properties, facilities or other real property, beyond what is
authorized by any Environmental Law relating to the business of such Person.

 

“Hazardous Material” means any substance, material or waste which is or will
foreseeably be regulated by any Governmental Body, including any material,
substance or waste which is defined as a “hazardous waste,” “hazardous
material,” “hazardous substance,” “extremely hazardous waste,” “restricted
hazardous waste,” “contaminant,” “pollutant,” “toxic waste” or “toxic substance”
under any provision of Environmental Law, and including petroleum, petroleum
products, asbestos, presumed asbestos-containing material or asbestos-containing
material, urea formaldehyde and polychlorinated biphenyls.

 

“Improvements” means all buildings, structures, fixtures, building systems and
equipment, and all components thereof, including the roof, foundation,
load-bearing walls, and other structural elements thereof, heating, ventilation,
air conditioning, mechanical, electrical, plumbing and other building systems,
environmental control, remediation and abatement systems, sewer, storm, and
waste water systems, irrigation and other water distribution systems, parking
facilities, fire protection, security and surveillance systems, and
telecommunications, computer, wiring, and cable installations, all of which are
included in the Properties.

 

“Indebtedness” means (a) any indebtedness (including all accrued interest) for
borrowed money or issued in substitution for or exchange of indebtedness for
borrowed money, (b) any indebtedness evidenced by any note, bond, debenture or
other debt security, (c) any indebtedness for the deferred purchase price of
property or services with respect to any Company is liable, contingently or
otherwise, as obligor or otherwise, (d) any commitment by which any Company
assures a creditor against loss (including, without limitation, contingent
reimbursement obligations with respect to letters of credit), (e) any
indebtedness guaranteed in any manner by any Company (including, without
limitation, guarantees in the form of an agreement to repurchase or reimburse),
(f) any obligations under capitalized leases with respect to which any Company
is liable, contingently or otherwise, as obligor, guarantor or otherwise, or
with respect to which obligations any Company assures a creditor against loss,
(g) any TRAC or synthetic leases; (h) any indebtedness secured by a Lien on the
Assets of any Company, (i) any unsatisfied obligation for “withdrawal liability”
to a “Multiemployer Plan” as such terms are defined under ERISA, (j) the deficit
or negative balance, if any, in any Company’s checking account and (k) any
credit card debt.

 



 -40- 

 

 

“Indemnified Person” has the meaning set forth in Section 7.6(a).

 

“Indemnifying Person” has the meaning set forth in Section 7.6(a).

 

“Insolvent” means being unable to pay debts as they mature, or as obligations
become due and payable.

 

“Insolvency Laws” means any bankruptcy, insolvency, reorganization, moratorium
or other similar Legal Requirement affecting the enforcement of creditors rights
generally, and general principles of equity (regardless of whether enforcement
is considered in a proceeding in law or equity).

 

“IRS” means the United States Internal Revenue Services and, to the extent
relevant, the United States Department of the Treasury.

 

“Inspection Period” has the meaning set forth in Section 5.2.

 

“Insurance Policies” or “Insurance Policy” has the meaning set forth in Section
4.28.

 

“Intangible Personal Property” means all intangible property used or held for
use by any Company, of whatever type or description, including (a) the business
as a going concern (b) goodwill of any Company (c) all files, records and
correspondence (d) telephone numbers, telecopy numbers (e) all rights in
Internet web sites and Internet domain names presently used by Seller or the
Company, and links; (f) all registered and unregistered copyrights in both
published works and unpublished works, (g) the names “Wilson Waste Systems” and
“Wilson Waste” and all assumed fictional business names, trade names, registered
and unregistered trademarks, service marks and applications, and (h) all
know-how, trade secrets, confidential or proprietary information, customer
lists, software, technical information, data, process technology, plans,
drawings and blue prints; and (f) all right, title and interest in and to all
Company Documents, Company Contracts, and all Permits, Governmental
Authorizations, Approvals, Consents, licenses and other permits and approvals of
the Company.

 

“Intellectual Property Assets” has the meaning set forth in Section 4.27.

 

“Knowledge” means when used to qualify a representation, warranty or other
statement of a Party to this Agreement, (i) the knowledge that management of the
Party actually has with respect to the particular fact or matter that is the
subject of such representation, warranty or other statement, and (ii) the
knowledge that management of the Party could reasonably be expected to have as
prudent and responsible owners and operators of the assets and the business of
such Party, or in the case of Seller, the ownership and operation of the
Company, after having conducted a reasonably comprehensive inquiry or
investigation with respect to the fact or matter that is the subject of such
representation, warranty or other statement.

 

A Person (other than an individual) will be deemed to have Knowledge of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, member, manager, executor or
trustee of that Person (or in any similar capacity) has, or at any time had,
Knowledge of that fact or other matter (as set forth in (a) and (b) above), and
any such individual (and any individual party to this Agreement) will be deemed
to have conducted a reasonably comprehensive investigation regarding the
accuracy of the representations and warranties made herein by that Person or
individual.

 



 -41- 

 

 

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute or treaty.

 

“Liability” means with respect to any Person (including any Party), any
Indebtedness, liability, penalty, damage, loss, cost or expense, obligation,
claim, deficiency, or guaranty of such Person of any kind, character or
description, whether known or unknown, absolute or contingent, accrued or
unaccrued, disputed or undisputed, liquidated or unliquidated, secured or
unsecured, joint or several, due or to become due, vested or unvested,
executory, determined, determinable or otherwise, and whether or not the same is
required to be accrued on the financial statements of such Person, including any
liability for Taxes.

 

“Lien” means with respect to any Person, any mortgage, right of way, easement,
encroachment, any restriction on use, servitude, pledge, lien, charge,
hypothecation, security interest, encumbrance, adverse right, interest or claim,
community or other marital property interest, condition, equitable interest,
encumbrance, license, covenant, title defect, option, or right of first refusal
or offer or similar restriction, voting right, transfer, receipt of income or
exercise of any other attribute of ownership, except for any liens for taxes not
yet due or delinquent or being contested in good faith by appropriate
proceedings for which adequate reserves have been established and accrued on the
financial statements of such Person in accordance with the Income Tax Basis of
Accounting.

 

“Material Adverse Effect” or “Material Adverse Change” means any effect or
change that would be materially adverse to the Business, Assets, condition
(financial or otherwise), operating results, operations, or business prospects
of the Company, taken as a whole, including the ability for the Company to own,
construct, operate and develop the Assets and the Business in Buyer’s sole
discretion, the transfer or issuance to any Company, if applicable, of any
Permit, Consent, Governmental Authorization, license or other permit or approval
contemplated by this Agreement, or on the ability of Seller consummate timely
the Contemplated Transactions (regardless of whether or not such adverse effect
or change can be or has been cured at any time or whether Buyer has knowledge of
such effect or change on the date hereof), except for any adverse change or
event arising from or relating to (a) general economic conditions or conditions
which generally affect the Business of the Company and the industry in which the
Company competes and (b) public or industry knowledge of the Contemplated
Transactions.

 

“Membership Interests” has the meaning set froth in Section 2.1.

 

“Most Recent Financial Statements” has the meaning set forth in Section
4.11(a)(i).

 

“Most Recent Fiscal Month End” has the meaning set forth in Section 4.11(a)(i).

 

“Most Recent Fiscal Year End” has the meaning set forth in Section 4.11(a)(i).

 

“Multiemployer Plan” has the meaning set forth in ERISA Section 3(37).

 

“Occupational Safety and Health Law” means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, including the Occupational Safety and Health Act, and any
program, whether governmental or private (such as those promulgated or sponsored
by industry associations and insurance companies), designed to provide safe and
healthful working conditions.

 



 -42- 

 

 

“Order” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.

 

“Ordinary Course of Business” means an action taken by a Person will be deemed
to have been taken in the ordinary course of business only if that action (i) is
consistent in nature, scope and magnitude with the past practices of such Person
and is taken in the ordinary course of the normal, day-to-day operations of such
Person, (ii) does not require authorization by the board of directors, owners,
shareholders, interest holders, members or managers of such Person (or by any
Person or group of Persons exercising similar authority) and does not require
any other separate or special authorization of any nature, and (iii) is similar
in nature, scope and magnitude to actions customarily taken, without any
separate or special authorization, in the ordinary course of the normal,
day-to-day operations of other Persons that are in the same line of business as
such Person).

 

“Organizational Documents” means: (i) with respect to a corporation, the
certificate or articles of incorporation and bylaws; (ii) with respect to any
other Person any charter or similar document adopted or filed in connection with
the creation, formation or organization of a Person; (iii) any operating
agreement, partnership agreement, shareholder agreement or similar agreement and
(iv) any amendment to any of the foregoing.

 

“Party” or “Parties” has the meaning set forth in the preface.

 

“Permits” has the meaning set forth in Section 4.12(a).

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock holding company, a trust, a joint
venture, an unincorporated organization, any other business entity, joint
venture or other entity Governmental Body (or any department, agency, or
political subdivision thereof).

 

“Pre-Closing Tax Period” has the meaning set forth in Section 8.1.

 

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body, court, or arbitrator.

 

“Property” or “Properties” means cerstain real property located at 1730 Daniel
Boone Industrial Parkway, Truesdale, Missouri 63380.

 

“Purchase Price” has the meaning set forth in Section 2.2.

 

“Real Property Laws” has the meaning set forth in Section 4.16(c).

 

“Real Property Lease” means (i) any long-term lease of land in which most of the
rights and benefits comprising ownership of the land and the Improvements
thereon or to be constructed thereon, if any, are transferred to the tenant for
the term thereof or (ii) any lease or rental agreement pertaining to the
occupancy of any improved space on any real property.

 



 -43- 

 

 

“Related Person” means:

 

(i) with respect to a particular individual: (A) each other member of such
individual’s Family; (B) any Person that is directly or indirectly controlled by
any one or more members of such individual’s Family; (C) any Person in which
members of such individual’s Family hold (individually or in the aggregate) a
Material Interest; and (D) any Person with respect to which one or more members
of such individual’s Family serves as a director, officer, partner, executor or
trustee (or in a similar capacity); and

 

(ii) with respect to a specified Person other than an individual: (A) any Person
that directly or indirectly controls, is directly or indirectly controlled by or
is directly or indirectly under common control with such specified Person; (B)
any Person that holds a Material Interest in such specified Person; (C) each
Person that serves as a director, officer, partner, executor or trustee of such
specified Person (or in a similar capacity); (D) any Person in which such
specified Person holds a Material Interest; and (E) any Person with respect to
which such specified Person serves as a general partner or a trustee (or in a
similar capacity).

 

(iii) For purposes of this definition, (a) “control” (including “controlling,”
“controlled by,” and “under common control with”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and shall be construed as such term is used in the rules
promulgated under the Securities Act; (b) the “Family” of an individual includes
(i) the individual, (ii) the individual’s spouse, (iii) any other natural person
who is related to the individual or the individual’s spouse within the second
degree and (iv) any other natural person who resides with such individual; and
(c) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act of 1934) of voting securities or
other voting interests representing at least ten percent (10%) of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least ten percent (10%) of the outstanding equity
securities or equity interests in a Person.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the Environment or into or out of any property.

 

“Remedial Action” means all actions, including any capital expenditures,
required or voluntarily undertaken (i) to clean up, remove, treat or in any
other way address any Hazardous Material or other substance, (ii) to prevent the
Release or Threat of Release or to minimize the further Release of any Hazardous
Material or other substance so it does not migrate or endanger or threaten to
endanger public health or welfare or the Environment, (iii) to perform
pre-remedial studies and investigations or post-remedial monitoring and care, or
(iv) to bring the Properties and the operations conducted (or to be conducted)
thereon into compliance with Environmental Laws and environmental Governmental
Authorizations.

 

“Representative” means with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of that Person.

 

“Restrictive Covenants Agreement” has the meaning set forth in Section 6.1(l).

 

“Retained Liabilities” has the meaning set forth in Section 2.4(b).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” has the meanings set forth in the preface.

 

 -44- 

 

 

“Seller Claims” has the meaning set forth in Section 5.12

 

“Seller Claims Period” has the meanings set forth in Section 7.4(b).

 

“Seller Indemnified Persons” has the meaning set forth in Section 7.2.

 

“Seller Releasing Parties” has the meaning set forth in Section 5.12.

 

“Straddle Period” has the meaning set forth in Section 8.2.

 

“SWDA” has the meaning set forth in Section 4.25(a).

 

“Tangible Personal Property” means all tangible personal property used or useful
in the Business, including all machinery, equipment, scales, compactors,
containers, bailers, tools, spare parts, furniture, office equipment, computer
hardware, supplies, materials, vehicles, trade fixtures and other items of
tangible personal property of every kind owned or leased by the Company
(wherever located and whether or not carried on the books of the Company or
Seller), together with any express or implied warranty by the manufacturers or
lessors of any item or component part thereof and all maintenance records and
other documents relating thereto.

 

“Tax” means any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any Governmental Body or
payable under any tax-sharing agreement or any other Contract, whether disputed
or not and including any obligations to indemnify or otherwise assume or succeed
to the Tax liability of any other Person.

 

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.

 

“Third Party Claim” means any claim, issuance of any Order or the commencement
of any Proceeding by any Person who is not a Party to this Agreement, including
a Related Person of a Party, any domestic or foreign court, or Governmental
Body.

 

“Threat of Release” means a reasonable likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.

 

“Transfer Station” has the meaning set forth in the Background Facts.

 

“Transfer Station Property” has the meaning set forth in the Background Facts.

 

“WARN Act” has the meaning set forth in Section 4.21.

 

“Wiring Instructions” has the meaning set forth in Section 2.2(i).

 

 

 

 

 

-45-



 

 